 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDWestern Union Corporation,Teleprocessing Indus-tries,Inc , Western Union Data Services Company,Inc,WesternUnionRealtyCorporation,GiftAmerica,Inc.; The Western Union Telegraph Com-pany and United Telegraph Workers, AFL-CIOCase 5-CA-6142June 1, 1976DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS FANNINGAND JENKINSOn January 10, 1975, Administrative Law JudgeMarion C Ladwig issued the attached Decision inthis proceeding Thereafter, Respondent The West-ern Union Telegraph Company filed exceptions anda supporting brief,RespondentsWestern UnionCorporation, Teleprocessing Industries, Inc,West-ernUnion Data Services Company, Inc, WesternUnion Realty Corporation, and GiftAmerica, Inc,filed joint exceptions and a supporting brief, theUnion and the General Counsel filed briefs in sup-port of the Administrative Law Judge's DecisionPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panelThe Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge only tothe extent consistent herewithThe Administrative Law Judge found that TheWestern Union Telegraph Company, herein calledWestern Union, Western Union Corporation, hereincalledWUC, Teleprocessing Industries, Inc, hereincalled TII,Western Union Data Services Company,Inc, herein called DSC, Western Union Realty Cor-poration, herein calledWURC, and GiftAmerica,Inc, herein called GA, constitute a single employerfor purposes of collective bargaining and that theiremployees are included in the certified bargainingunit of Western Union's employees He concluded,therefore, that by refusing to recognize and bargainwith the Union as the exclusive collective-bargainingrepresentative of the employees of the above-namedcorporations other than Western Union, the Respon-dents violated Section 8(a)(5) and (1) of the ActWe do not agree that the Respondents constitute asingle employer, rather, we find that each corpora-tion is a separate and independent entity and that,therefore,Western Union's bargaining obligationshave no application to WUC or WUC's other foursubsidiariesWestern Union, the oldest of the Respondents, hastraditionally been engaged exclusively in the businessof providing record communication services pur-suant to tariff and subject to regulation of the Feder-alCommunications Commission (FCC) and stateagencies In recent years it has embarked on a mas-sivemodernization program and has sought to ex-pand and diversify its activitiesThe New YorkTransportation Corporations Law, which governs theterms of Western Union's charter, restricts a tele-graph corporation's business to telegraph communi-cations The FCC has also determined that if a regu-lated carrier such as Western Union became involvedin unregulated business it would be required sepa-rately to incorporate such unregulated business As aresultof state and FCC limitations on WesternUnion's expansion into unregulated businesses,WUC, a holding company, and four new subsid-iaries,DSC, TII, WURC, and GA were created,without, however, affectingWestern Union's busi-ness and without any adverse effect upon WesternUnion's bargaining unitDSC was created to engage in the unregulatedbusiness of leasing terminal equipment for use withcomputers TII was created to engage in the unregu-lated business of selling information and data pro-cessing systems and services GA was created to en-gage in the unregulated business of selling anddelivering gift merchandise through franchised deal-ers, using both over-the-counter sales and a nation-ally advertised telephone order system (GA ceasedoperations in August 1974),WURC was created topermit development of a professional real estatebusiness selling its services to customers other thanWestern Union and buying and selling land for in-vestment purposesThe record establishes that, while there is someoverlap of corporate officers between the holdingcompany and its subsidiaries, exceptingWesternUnion, the rosters of corporate officers of the variouscorporations are not identical Indeed, each of the sixcorporations has its own president, who does nothold that office, or (other than the president of thenow defunct GA)anyoffice or directorship inanyofthe corporations other than that over which he pre-sidesFor example, with the exception of its chair-man of the board, none of DSC's corporate officersholds an office in the other corporations, and six ofWURC's nine corporate officers hold no office in theother corporations Similarly, four of TII's seven di-rectors are not officers or directors of either WUC orthe other subsidiariesMoreover, although six of WUC's ten directors,including the chairman of the Board, serve as direc-224 NLRB No 25 WESTERN UNION CORPtors ofWestern Union (with three other WesternUnion directors),noneofWestern Union's 18 offi-cers, including the president and vice presidents withtheir designated responsibilities, serves in any officeor directorship in eitherWUC or the new subsid-iariesMost importantly, Western Union's vice presi-dent in charge of employee relations holdsnoofficeor directorship in either WUC or the other four sub-sidiariesThus, the few examples of common officers or di-rectors among WUC and the various subsidiaries cit-ed by our dissenting colleague are outweighed by thedistinct separateness ofWestern Union's officersCertainly there is no basis for our dissentingcolleague's assumption that Western Union's laborrelations are controlled by, or control, the labor rela-tions of eitherWUC or the other subsidiaries Toadopt the approach of our dissenting colleaguewould result in an automatic finding in every casethat a wholly owned subsidiary or the constituentcompanies of a conglomerate are a single employer,since it can equally be said in every case that "thefact that those policies [i e , control of all aspects ofthe operations] are carried out by officers who insome cases do not hold similar offices in other corpo-rations does not mean that those officers can or dooperate independently of the controlof the di-rectors and board chairman of {the parent corpora-tion], the owner of the whole enterprise " But this iscontrary to long-established principles followed bythisBoard See, e g,Royal Typewriter Company, aDivision of Litton Business Systems, Inc,209 NLRB1006 (1974), enfd 92 LRRM 2013, 78 LC ¶11,369(CA 8, 1976)The five new companies provide some services andfacilities toWestern Union, and vice versa, undercontractual arrangements on a reimbursed basis Inthis regard,DSC, with headquarters in Mahwah,New Jersey, began its operations with a group of pro-fessional and management personnel and minimumsupport staff of nonbargaining unit personnel fromWestern Union and initially subcontracted a largeamount of its installation and maintenance work toWestern Union As DSC's capabilities increased,DSC reduced its subcontracting, and now subcon-tracts only about 10 percent of such work to WesternUnion and other outside contractors Similarly,Western Union at one time leased certain terminalsand equipment (not part of DSC's product line) fromDSC for 6 months, at which time Western Unionpurchased the equipment pursuant to its contract op-tionTIl initially rented office space fromWesternUnion in Mahwah, New Jersey, pursuant to a writtenlease and contracted with Western Union for the275support service of 18 individuals at the bargainingunit levelThis arrangement terminated, and TIIhired its own support employees when WesternUnion relocated its offices to Upper Saddle River,New Jersey At the formation of TII, certain of West-ernUnion's professional employees began work asemployees of TII, and, pursuant to a contract withWestern Union, TII provided Western Union withservices, including planning and engineering, pro-gramming, and management of initial operations un-til the systems developed for Western Union werefully functional when management responsibility wasassumed by Western Union Pursuant to WesternUnion's contract with TII, Western Union's bargain-ing unit employees operated and maintained thesesystems, consistent with industry practice of main-taining continuity of trained personnel when compli-cated engineering systems are involved Upon West-ern Union's assuming management of these systems,TII no longer needed some of the management pro-fessionals,who then returned to work for WesternUnion to run the systems for which they had beentrainedGiftAmerica, which contracted with other contrac-tors for services such as market research, computer,and warehouse, contracted with Western Union toprovide a telephone answering service which waspaid for on a per-call basisAll services and facilities furnished Western Unionby WURC, whose offices are located in New YorkCity, are also provided pursuant to written leasingagreements on a fully reimbursed basis Unlike ourdissenting colleague, we do not find significant therequirement thatWURC obtain approval from itsclient,Western Union, before completing any trans-actions involving that client's operations Indeed, acontrary arrangement would cast doubt on the sepa-rateness of the two corporationsThe Union and the General Counsel argue thatWestern Union has merely fragmented itself intoseparate corporations created from its own previous-ly existing departments and thereby fragmented theestablished bargaining unit 1 They contend that, asthe Administrative Law Judge found, Western Unionand the five new companies are, despite this frag-mentation, a single integrated enterprise constitutinga single employer for the purposes of collective bar-gainingHowever, contrary to the assertions of the Unionand the findings of the Administrative Law Judge,the creation of the holding company and the fouriBoth the General Counsel and the Union specifically disavow any con-tention that accretion to the established bargaining unitis in issue,rather,they argue that the Respondents are a single employer and have fragmentedthe unit 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDnew subsidiarieshasnot fragmentedWesternUnion'sbusinessor had an adverse impact on West-ern Union's bargaining unitWhile each of these newcorporations has some nexus with Western Union,theirbusinesses,which are unregulated, has not ex-isted as part of Western Union and had, therefore,not been performed by Western Union's bargainingunit employees, the traditional bargaining unit hasremainedintact withinWestern Union Indeed, thefunctions of the other subsidiaries could not havebeen performed by Western Union, since it was lim-ited by its New York charter and FCC regulations toproviding record communication services pursuantto tariff and subject to regulation by the FCCThe Administrative Law Judge's finding thatWestern Union did engage in untariffed activities ismisleadingThe various "untariffed services" towhich he and our dissenting colleague refer wereonly incidental to tariffed communications or serv-icesFor example, as noted by the AdministrativeLaw Judge, flowers by Western Union involved theplacing of tariffed orders with florists who deliveredthe flowers, Cigargram involved delivery of cigarswith the tariffed telegrams, and Dollygram involveddelivery of a doll with a tariffed telegram Indeed, inthe Candygram service, the only survivor of theseservices, the candy delivered with the tariffed tele-grams is furnished oy an outside company In eachinstance,the cost to send the message, the centralpart of the service, is subject to prior regulatory ap-proval, and in no instances are the "untariffed" por-tions of the services provided independently of thetariffed services Similarly, contract maintenance ofterminal equipment is incidental to leasing of West-ern Union's terminals for which the charge is tar-iffedThus, any reliance by our dissenting colleague onthe Administrative Law Judge's finding that WesternUnion had engaged in unregulated activity is mis-placedClearly, as set forth above, Western Unionwas restricted in its operations and did not engage inuntariffed services independent of its tariffed opera-tionsAccordingly, the functions of the other subsid-iaries,providing untariffed services unconnectedwith any tariffed service, could not have and did notexist inWestern UnionIt is well settled that a critical factor in determm-ing whether separate legal entities operate asa singleemploying enterprise is the common control of laborrelations policies 2 and that common ownership is2N L R B v Condenser Corporation of America128 F 2d 67, 71 (C A 3,1942),Gerace Construction, Inc, and Helger Construction Company, Inc,193NLRB 645 (1971),AAA Electric, Inc and Simms Electric Co,190 NLRB247 (1971), JHoward Jenks, d/b/a Glendora Plumbing165 NLRB 101(1967),L & S Construction Company Inc,155 NLRB 524 (1965)not determinative where such requisite common con-trol is not shown3 Moreover, as noted above, suchcommon control must be actual or active,as distin-guished from potential control,' a distinction ignoredby our dissenting colleague No such common con-trol of labor relations is present herein Indeed, of thefour key elementsessentialto a findingof a "singleintegrated enterprise"-common, ownership and fi-nancial control, common management, interrelationof operations, and centralized control of labor rela-tions 5-only common ownership is present hereNoting that two top officials of WUC are thechairmen of the boards of the four new subsidiariesand that these new subsidiaries' respective boards ofdirectors are elected by WUC directors, the Adminis-trativeLaw Judge concluded that WUCexercisesmanagement control over those four subsidiariesHowever, the record establishes that each subsidiaryhas its own board of directors which runs its ownmeetingsand each has its own roster of corporateofficersFurther, it is also apparent that day-to-daymanagement responsibilities and decisions are han-dled at a level far below the two WUC officials serv-ing as the subsidiaries' board chairmenInFrank N Smith Associates, Inc,'wherein thesame four persons heldidenticaloffices in each of theinvolved corporations, which were engaged in thesame general line of business, the Board found thateach such corporation was a separate and indepen-dent entity Thus, the fact that each of these corpora-tions has its own president and vice presidents withdesignated responsibilities, would preclude a findingof common management based on the existence ofseveral common directorsOurGerace 7andSmithdecisions establish thatthere is no interrelation of operations here In Ge-race,some employees of the new company had previ-ously worked for the old company, and the new com-pany used tools, equipment, and even a trailer officebelonging to the old company Also inSmith,em-ployees of each company participated on occasion inprojects of the other, and the new company used theoffice, office equipment, and office force of the oldcompany In each of those decisions, the Board didnot find integration of the companies and noted thepayment for use of such services and facilities3Gerace Construction, Inc, supra Joe Robertson & Son Inc and N JDrywall Company Inc,174 NLRB 1073 (1969),Bel Air Door, AlhambraMetal Products, IncTyreMfg Co Inc,150 NLRB 481 (1964)4Gerace Construction,Inc, supraMiami NewspaperPressmens Local No46 [Knight Newspapers Inc] v N L R B,322 F 2d 405 (C A D C , 1963),Los Angeles Newspaper Guild, Local 69, etal (HearstCorporation), 185NLRB 303 (1970), enfd 443 F 2d 1173 (CA 9, 1971),Royal TypewriterCompany, supra5Sakrete of Northern California, Inc140 NLRB 765 (1963), enfd 332F 2d 902 (C A 9 1964), certdenied379 U S 961 (1965)6 194 NLRB 212 (1971)7Gerace Construction Inc and Helger Construction Company Inc, supra WESTERN UNION CORPSimilarly,Western Umon has provided facilitiesand services to the other subsidiaries, and vice versa,under written agreements on a fully reimbursed ba-sisMoreover, the record herein does not establishcommonality as to additional factors discussed bythe Board in considering interrelatedness Among theindicia of interrelatedness not shown to be presentherein are combined accounting records, bank ac-counts, lines of credit, payroll preparation, switch-boards, telephone numbers, or offices In such cir-cumstances,we do not find that the mutuallyconvenient arrangements existing between WesternUnion and the various other Respondents detractfrom their corporate independenceNor do we discern record evidence to support afinding of central control of labor relations policiesofWestern Union and the other Respondents-thecritical factor in determining whether the Respon-dents constitute a single employer for the purposes ofcollectivebargainingIndeed,WesternUnion'sfringe benefit plans are vastly different from thoseadopted by the other subsidiariesAdditionally,Western Union charges the other companies for useof its claims administration for certain insurance anddisability benefitsMoreover, while finding WUC'scommon control of labor relations of the four newsubsidiaries throughWUC's control over their bud-gets and selection of their officers and directors, theAdministrative Law Judge was unable to provide anybasis for his conclusion that Western Union exercisesany control over the labor relations and personnelpolicies of other subsidiariesWe see no support inthe record for such conclusionFurther, the separateness of Western Union's la-bor relations from those of the other subsidiaries isestablished by the fact that Western Union has itsown vice president in charge of its labor relationsand that he holdsnooffice or directorship inanyofthe other corporations Inasmuch as the record failsto reveal that Western Union's officer in charge of itslabor relations is in any way involved with the laborrelations policies of the other subsidiaries, we findthat the requisite common control of labor relationsby Western Union has not been shownWe find, therefore, that inasmuch as the recordherein does not support a finding that WesternUnion and the other Respondents operate as a singleemploying enterprise,Western Union's bargainingobligations have no application to the other Respon-dents 8Accordingly, we shall dismiss the complaint in itsentirety8Frank N Smith Associates Inc supra Gerace Construction Inc supraPeter Kiewit Sons' Co and South Prairie ConstructionCo,206NLRB 562(1973) enforcement denied 518 F 2d 1040(C A D C, 1975)ORDER277Pursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the complaint here-in be, and it hereby is, dismissed in its entiretyMEMBER FANNING, dissentingFor the reasons stated by the Administrative LawJudge, I would adopt his recommended findings,conclusions, and Order The Administrative LawJudge has set forth in great and supporting detail thebasis for his ultimate findings of fact that Respon-dent corporations, each and every one of them,formed from the financial and personnel resources oftheWestern Union Telegraph Company for the pur-pose of performing a function or functions formerlyperformed by that corporation constitute a singleemployer The fact thatin some casesthe functionshave expanded in scope after Western Union's reor-ganization and modernization program cannot alterthat basic fact Indeed, it was for the express purposeof permitting Western Union to expand these activi-ties,some of which under rulings of the FederalCommunications Commission it was required to per-form through separate subsidiary corporations, thatWestern Union changed its form of organizationfrom a single independent corporation to a multicor-poration form of organization But, in so doing, it didnot sell any of itsassets, itdid not change the owner-ship of its assets, it did not bring in new capital fromsources outside of Western Union itselfThroughout, control of the operations has re-mained in the hands of the people who controlledWestern Union prior to the reorganization Thus,when Western Union, the telegraph company, estab-lishedWestern Union Corporation which assumedownership of all of Western Union's stock, all ofWestern Union's directors and its chairman, thoughretaining those positions withWestern Union, as-sumed the same positions withWUC Actingthrough those individuals in their WUC capacities,Western Union then proceeded to spin off several ofits departments to form Western Union Realty Cor-poration (WURC),Western Union Data ServicesCompany, Inc (DSC), Teleprocessing Industries,Inc (TII), and GiftAmerica, Inc (GA) In everycase, the corporations were established as whollyowned subsidiaries of WUC In every case, the exec-utive and management, as well as nonbargaining unitsupport, personnel were transferred fromWesternUnion to the new corporations In every case, thenew corporations depended on Western Union bar-gaining unit production, maintenance, clerical, and 278DECISIONSOF NATIONALLABOR RELATIONS BOARDtechnical employees to perform the production andservice work necessary to the successful functioningof the new corporations Although most, if not all,such work was performed pursuant to agreementswith Western Union, such agreements were executedinmany instances long after work had commencedDSC, for instance was incorporated in June 1970Lacking "capabilities" for operating a separate busi-ness, it entered into six different agreements withWestern Union Five of them were dated July 1,1970, and the other was dated January 1, 1971 All ofthem were executed by Western Union between Feb-ruary 23, 1971, and September 15, 1971 FurtherDSC's own corporate records-minutes of a board ofdirectorsmeeting of November 11, 1970-indicatethat even the executive, management, and nonbar-gainingunitsupport people were onWesternUnion's payroll until January 1, 1971Given thesecircumstances, it takes a leap of faith to find thatDSC operated as an entity separate and apart fromWestern UnionGiftAmerica furnishes another vivid example ofthe interrelationship ofWestern Union and its off-spring Prior to its formation, Western Union, itself,had long engaged in furnishing to customers whopurchased telegrams a variety of gift services Flow-ers by Wire, Perfume by Wire, Candygram, and Dol-lygram to name a few GiftAmerica was formed forthe purpose of providing such gift services withoutthe necessity of the customer purchasing a telegram,this to be done by the use of Western Union person-nel and computer facilities Prior to GiftAmerica'sformation, the decision was made to utilize WesternUnion personnel and computer facilities as well asservicesofTIIWesternUnion personnel weretrained in the necessary techniques and instructed toidentify themselves when speaking to customers as"Gift America" and if asked for further clarificationto respond that "Gift America is a subsidiary ofWestern Union which has been in the gift businesswith Candy Gram, Dolly Gram and flowers by airformany years " Thus when GiftAmerica becameoperational,Western Union employees rotated be-tween transacting GiftAmerica's business and thebusiness of Western UnionMoreover, WURC is the incorporation of WesternUnion's real estate department It performs the samefunctions now as it did as a department of WesternUnion and does so under strict control of WesternUnion and WUC It must obtain prior approval ofWestern Union for any transaction involving thatcorporation's operationsWURC must get approvalofWUC for all sales or purchases of real estate val-ued over $10,000 About the only additional functionithas is the management of some Colorado real es-tate acquired apparently for speculative purposesSimilarly,TII is the incorporation ofWesternUnion's planning and engineering operations divi-sionAfter incorporation it continued to design, de-velop, and implement the introduction of new com-puter hardware and other data processing equipmentforWestern Union with as much as 90 percent of itsbusiness being done for Western Union Many of thepeople involved in such operations moved fromWestern Union to TII and back again to WesternUnionDSC upon its incorporation was assigned differentparts of Western Union's business of leasing termi-nalsAlthough it has expanded that business, it hasfrequently complained to WUC that Western Unionremains in that business and is competing with itThe foregoing and the findings of the Administra-tive Law Judge demonstrate the interrelationship ofthe activities of the Respondent corporations Theydemonstrate further, and contrary to my colleaguesfindings, that Western Union was not engaged solelyin regulated activities prior to the reorganizationFirst there is the commonsense approach to this is-sue They find that the subsidiaries are all engaged inunregulated business If that is so, it follows thatWestern Union was engaged in the same unregulatedactivities it severed from its business and created thecorporations to perform Second, the AdministrativeLaw Judge has found that Western Union did engagein untariffed activities, such as the various gift bywire services and the leasing and contract mainte-nance of terminals unconnected to Western UnionfacilitiesMy colleagues cite no record evidence todemonstrate his error in this respectMy colleagues concede, as they must, that all theseactivities are carried out under common ownershipThey find that the element of common control, gen-erally, and particularly with respect to labor relationsis lacking This finding rests on a profound miscon-ception of the operative facts The reorganization ofWestern Union occurred because of management de-cisions of Western Union's officers and directors Itwas they who decided to embark on the program andto establishWUC as a holding company of WesternUnion's stock with the mission of taking over theTatter's executive and management functions with re-spect to the modernization program These officialsbecame the officials of WUC The directors of West-ern Union became the directors of WUC R H Mc-Fall,board chairman and president of WesternUnion, and its dominant management personality,assumed the same positions with WUC Thus the sit-uation remained until McFall decided to give up thepresidency of Western Union and give it to the vicepresident of WUC All six of Western Union's pres- WESTERN UNION CORP279ent directors are directors of WUC, which has 10McFallis alsoboard chairman of DSC and TII andis a director of WURC and Gift America C 0 John-son,WUC's vice president of finance, is chairman ofWURC and GiftAmerica All of the directors of thesubsidiaries are persons who have long worked forWestern Union and McFall, and most of whom aredirectors of more than one of the corporations, in-cluding in many cases WUC or Western UnionThese are the men who establish and control thepolicies of the Respondent corporations The factthat those policies are carried out by officers who insome casesdo not holdsimilaroffices in other corpo-rations does not mean that those officers can or dooperate independently of the control, first of the di-rectors of the corporations and secondly of the direc-tors and board chairman of WUC, the owner of thewhole enterpriseMoreover, my colleagues' finding that there is nocommon control of labor relations ignores the Ad-ministrative Law Judge's finding that, upon the es-tablishment of the subsidiaries, Western Union andWUC made the decision that no bargaining unit em-ployees would be transferred to the subsidiaries, butthat such work would be done under contract withWestern Union It ignores his finding that, with re-spect to nonbargaining unit people transferred, hir-ing and compensation of all employees must be inaccordance with a previously approved businessplan It ignores as well his finding that fringe benefitplans for the transferred employees were not adoptedby the subsidiary corporations but by WUC Finally,their reliance on the fact that Western Union's vicepresident for laborrelationsis not an officer or direc-tor of any other corporation necessarily assumes thathe is autonomous even in his own sphere But, surely,he like any other management official must followthe policies of the corporate officers I do not readthe complaint as alleging that Western Union's vicepresident for labor relations controls the labor rela-tions policies of the other corporations Rather, I un-derstand the issue to be whether all the corporationsbefore us are controlled by a central managementgroup I believe that has been firmly establishedNor do I believe theGeraceandFrank N SmithAssociatesdecisions cited by my colleagues can bearthe weight placed upon them Whatever validity theymay have for union contractors who wish to operate"double-breasted" shops, part union and part non-union, they simply did not involve fact patterns re-motely similar to the one before us InGerace,therecord showed that Gerace, the principal stockholderin one corporation, had sold his interest in the sec-ond corporation and that actual control of the sec-ond corporation resided in its principal managementofficial InSmith Associates,the record showed thatSmith Associates did not own the second corporationand that the second corporation was not part ofSmith Associates either as a wholly or partiallyowned subsidiaryHere we have a mammoth na-tionwide corporation which decided to establish sep-arate corporations out of its internal resources andpersonnel for the purpose of expanding certain of itsactivities, and which did so through means which re-tained ownership and control over all activities previ-ously engaged in by the corporation in the samehandsFor all the foregoing reasons, I dissent from mycolleagues'refusalto adopt the Administrative LawJudge's findings and conclusions with respect to thesingle employer issueFurther, I would adopt his findings that Respon-dents violated Section 8(a)(5) and (1) of the Act byrefusing to recognize and bargain with the Union asthe exclusive representative of employees of all thecorporations performing work of the kind performedby employees in the Western Union bargaining unitIt is true that, initially, the reorganization did nothave a severe impact on bargaining unit work be-cause the subsidiaries commonly contracted withWestern Union to do the work But as time went bythe subsidiaries began to hire employees off the streetwith the result that much of the work formerly con-tracted out is now being done by employees not in-cluded in the bargaining unit Concomitantly withthis there has been a reduction in Western Union'semployee complement Inasmuch as the six Respon-dent corporations are now doing essentially whatWestern Union alone did before the reorganization,it seems reasonably clear that the bargaining unit hasbeen fragmented through Respondent's refusal totransfer bargaining unit employees to the subsidiariesor to even offer such employees work when and ifthey were laid off by Western UnionDECISIONSTATEMENT OF THE CASEMARION C LADWIG, Administrative Law Judge Thiscasewas heard at Newark, New Jersey, on March 18, 20-21, 28-29, and April 1-4 and 22, 1974 The chargewas filedby the Union on June 1, 1973 (amended January 21, 1974),and the complaint was issued on March 5, 1974The Union has, for many years, represented WesternUnion's employees in a virtually nationwide, certified bar-gaining unit In recent years, Western Union has engagedin a massive modernization program, updating and compu-terizing its facilities and providing many new services-with the "longterm goal of creating a single integrated elec-tronic data communications (EDC) system for the nation "Despite the addition of these new services, which include 280DECISIONSOF NATIONALLABOR RELATIONS BOARDboth FCC-regulated and nonregulated activity, there hasbeen a marked decline in the number of bargaining-unitemployeesDuring the progress of the modernization program,Western Union began, through corporate restructuring, todivide up its business-transferring some of the expandingnonregulated activity to new nonunion companies-whileretaining its goal of an integrated EDC system This wasaccomplished by first incorporating a new holding compa-ny (WUC), which was formed with Western Union's sameofficers and directors, and with assets consisting solely ofWestern Union's stock Western Union then became a sub-sidiary ofWUC, which started incorporating a series ofwholly owned subsidiaries (the ones to date being WURC,DSC, TII, and GA, further identified below) to provideparts of Western Union's nonregulated services These newcompanies were staffed primarily by Western Union's non-bargaining-unit (nonunion) managerial, professional, andconfidential employees-without the supporting union em-ployees,whose servicesWestern Union provided to thenew companies through a variety of contracting arrange-ments In this way, WUC and its four new subsidiarieswere able to operate nonunion, while utilizing the contract-ed services of union employees, many of whom were grad-ually replaced with nonunion employeesThe primary issue is whether the holding company andthe various new subsidiaries are, in substance-apart fromthe corporate veils-merely segments or departments ofWestern Union, which continues to operate as a singleintegrated enterprise, with an 8(a)(5) obligation to bargainwith the Union for the overall bargaining unit, or whetherthe bargaining unit is to be confined to employees now onWestern Union's direct payrollUpon the entire record,I including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel and the Union, andthe brief filed by all the Respondents (except WesternUnion, which adopted the other Respondents' brief), Imake the followingFINDINGS OF FACTIJURISDICTIONWestern Union, a New York corporation, and WURC(WesternUnion Realty Corporation),DSC (WesternUnion Data Services Company, Inc), TII (TeleprocessingIndustries, Inc), and GA (GiftAmerica, Inc), each a Del-aware corporation and a wholly owned subsidiary of WUC(Western Union Corporation), have their principal placesof business in New Jersey (except for WURC in NewYork) and each annually receives in excess of $50,000 fromsalesand services to customers located outside thoseStatesWUC, a Delaware corporation, operates as a hold-ing company in New Jersey, where it annually receives inexcess of $50,000 for services to firms which make salesand services in excess of $50,000 outside that State The sixRespondents each admits, and I find (apart from whether1The stipulation for correction of the transcript dated May 14 1974 andthe Union s unopposed July I I request to correct and supplement the stipulationare accepted, granted and received in evidence as G C Exh 265and the corrections are hereby made in the transcriptthey together constitute a single employer for collective-bargaining purposes), that each is an employer engaged incommerce within the meaning of Section 2(2), (6), and (7)of the National Labor Relations Act, and that the Union(United Telegraph Workers, AFL-CIO) is a labor organi-zation within the meaning of Section 2(5) of the ActIIALLEGED UNFAIR LABOR PRACTICESA TheBargaining UnitWestern Union (The Western Union Telegraph Compa-ny, also referred to in the record as WU, WUTCO, andTelegraph Company) is a large nationwide (48-state) com-munications company with assets over $1 25 billion, andannual revenues approaching a half billion dollars In1945, the Board certified the Union's predecessor as theexclusive collective-bargaining representative ofWesternUnion's production, operations, maintenance, technical,and clerical employees in an overall nationwide unit-ex-cepting only the Metropolitan Division, in the New YorkCity area, in which another union was certified TheBoard's decision in Case 17-R-742 directed elections indivisional units, described by department, classification,and in some instances further by employee names, on 64pages of the printed volume,WesternUnion TelegraphCompany,58 NLRB 1283, 1289, 1297-6A through 1297-68A (1944) The Board's certification was amended in 61NLRB 110 (1945), to consolidate all the divisions-excepttheMetropolitan-into a single bargaining unitSince 1945, as Western Union has carried on its moder-nization program (and as the number of employees in thebargaining unit has declined by several thousands), West-ern Union and the Union have, by agreement, included inthe bargaining unit a number of new classifications forjobswhich did not exist at the time of the certification Someexamples are the Chief Autodin Microwave Maintainer(who "Directs the work of Autodin Microwave Maintain-ers at Autodin Centers Performs the work he directsmust have held a title of Microwave Maintainer, ComputerCenter Technician, Autodin Microwave Maintainer or thesupervisory titleassociatedwith these classifications"), the Computer Center Technician (who "Main-tains programmed electronic high speed switching systemsand associated data processing equipment and facilities inaccordance with prescribed technical proceduresMain-tains computer and associated apparatus Tests, regulatesand maintains radio beam, radio multiplexing, carrier, re-peaters, electronic and associated telegraph equipment inaccordance with prescribed technical procedures"),and the Computer Console Controller (who "Operatesprogrammed electronic high speed data switching, digitalcomputer systems, and associated data processing equip-ment and facilities in accordance with prescribed technicalprocedures")B Fragmentationof Western Union1Regulated and nonregulatedactivityIn 1958,Western Union completed "ADecade of Prog- WESTERN UNION CORP281Tess," during which its "research and development engi-neers have produced a constant succession of new and bet-terways to speed messages in writing " As reported in its1958 annual report to its stockholders, "More than$35,000,000 was spent by your Company during theseyears in creating, perfecting and advancing facilities, meth-ods and techniques for the rapid transmission of messagesand data by wire, radio beam and cable "By 1962, Western Union's Autodin system became oper-ational as a leased system for the Department of DefenseDesigned and developed over several years by WesternUnion as the prime contractor, with RCA as the principalsubcontractor,Autodin (automatic digital network) by1963 was a "data and message transmission system, incor-porating a nucleus of five automatic computer switchingcenters" (later expanded to nine such centers) By 1966, itwas "the world's largest computer-controlled communica-tions system "In 1964, Western Union began applying "the latest tech-niques for handling and transmission of data by comput-ers"-as embodied in Autodin, as well as in WesternUnion's similar GSA system-to design and install privatesystems "for a number of important business organiza-tions " Citing "the advanced research and engineeringwork done by the Company's engineers" in the data field,Western Union's 1964 annual report stated as an example"The heart of the 80-city, data-message network being in-stalled for Dun & Bradstreet is a fully automatic (WesternUnion Plan 301) switching centerand includes a com-puter "The same 1964 annual report cited a number of new,non-FCC-regulatedWesternUnion services, supple-menting the FCC-regulated sending of telegrams Theywere "Flowers by Western Union" (Western Union officesat the telegram-delivering cities placing orders with the lo-cal florists who deliver the flowers), Cigargram (WesternUnion offices stocking cigars for delivery with the tele-gram), Dollygram (permitting the telegram sender to selecta doll for delivery with the telegram), and a WesternUnion telephone answering serviceAlso, as stated in the 1964 annual report, "WesternUnion pioneered in thecustom-designof leased communi-cations systems to meet the specific requirements of indi-vidual business firms " (Emphasis supplied) This serviceincluded, first, a study of the customer's requirements anddevelopment of a total information system, second, "engi-neering of an integrated `hardware' (computer and associ-ated equipment) system," selecting and installing the com-puter and data processing equipment, "using existingequipment where possible, and designing equipment need-ed but not available commercially-and developing the`software' (programs and operating routines) required",and third, "specifications and installation of the communi-cations network and equipment for transmitting informa-tion to and from remote locations," and then servicing thenew management information and communications sys-temBetween 1965 and 1969, Western Union greatly acceler-ated its modernization program, spending over $600 mil-lion It assembled at the Western Union Technology Cen-ter in Mahwah, New Jersey, about 400 professionals "inthe disciplines of systems design, programming, transmis-sion engineering, and allied fields," and "built-virtuallyfrom the ground up-a technological capability successful-ly combining computer hardware, software and communi-cations know-how " By late 1969, phase I of WesternUnion's information services computer system (ISCS) wasoperational, with a network of four computer centers, pro-viding store-and-forward message switching and employ-ing shared computer capacity to render a variety of serv-icesOne of these services was to interconnect WesternUnion's 30,000 Telex (teleprinter) subscribers with the ap-proximately 40,000-teleprinter network of TWX, whichWestern Union was purchasing from AT&T WesternUnion offered two shared-system computer services Si-com, which interconnected brokerage firms with stock ex-changes, and Info-Com, a system designed to provide pri-vaterecordcommunicationnetworksforgeneraloperations In addition to Autodin and other government-leased systems,Western Union provided Broadband Ex-change (a fully automatic, alternate voice/data, customer-to-customer, circuit-switched exchange service), and Hot/Line (a nondial immediate-connection voice service be-tween certain major cities) It continued to offer telegramand money order services, and also offered other (includ-ing a number of untariffed) services, including DollyGram,CandyGram,MelodyGram, Perfume-by-Wire, Flowers-by-Wire, telephone answering service, facsimile service,messenger service, sale of express money orders and travel-ers cheques, sale of facsimile and teleprinter paper, Opera-tor 25 (dealer inquiry), etc (as reported in its 1969 proxystatement) It also maintained a real estate department forhandling its many facilities throughout the Nation, andprovided contract maintenance of terminal equipment (an-other untariffed activity)2 FCC rulingsAs Western Union's modernization program progressed,the FCC was making rulings affecting Western Union'splans for expanded services TheCarterfonedecision,In theMatter of Use of Carterfone Device in Message Toll Tele-phone Service,13 FCC 2d 420 (1968), suggested a businessopportunity, and theComputer Inquiry,begun in 1966, sug-gested a limitationInCarterfone,which involved a device for connecting atelephone to a mobile radio system, the FCC ruled thatAT&T could not lawfully, by tariff, prohibit the use ofsuch interconnecting devices which do not adversely affectthe telephone system This ruling suggested that WesternUnion would have the opportunity of competing withothers for the newly nonregulated market of leasing andservicing the widely-used data communication terminals(and later, high-speed models) to private wire customersusing telephone circuitsIn the so-calledComputer Inquiry,the FCC issued a"Notice of Inquiry" (7 FCC 2d 11) in 1966, and a "Supple-mental Notice of Inquiry" (7 FCC 2d 19) in 1967, initiatinga general investigation into the interdependence of com-puter and communication services On May 9, 1969, theFCC released a "Report and Further Notice of Inquiry"(17 FCC 2d 587), and on April 3, 1970, it issued a "Tenta- 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDlive Decision" (28 FCC 2d 291), followed on March 18,1971, by its "Final Decision and Order" (28 FCC 2d 267),enforcement of which (after a denial of reconsideration)was granted in part inGTE Service Corporation v FederalCommunications Commission,474 F 2d 724, 728 (C A 2,1973)The FCC pointed out, as an introduction to its discus-sion of "the problems posed by the provision of data pro-cessing services by common carriers" (par 24 of its "Ten-tative Decision"), that it knew of no provision of law whichprohibits or bars common carriers (such asWesternUnion) to providenonregulatedservice "subject to certainsafeguards" (citing, in In 3 a November 5, 1964, letterfrom the FCC Chairman to Congressman James Rooseveltregarding the Western Union "Flowers by Wire" service)Itadded, "To the contrary, our rules contemplate thatother services may be furnished by such carriers and pre-scribe the methods of accounting for the reporting withrespect to such services" (stating, in In 4, "For example,communications common carriers withseparate depart-ments or divisions[emphasis supplied] for the conduct ofcommon carrier and non-common carrier activities mustfilewith the Commission separate supplemental annual re-ports with respect to each of the activities, 47 C F R 43-21(b) ") In the 1964letter, the FCC Chairman wroteThe Commission, after a careful examination of theflower service, has concluded that it is not a commoncarrier communication service and therefore, not sub-ject to the Act At the outset it should be emphasizedthat the Communications Act of 1934 does not pro-hibit a common carrier from engaging in noncommu-mcation services In this regard, Western Union has along history of providing many various services whichare not considered to be common carrier communica-tions services under section 3(h) of the Act Thus, thefact that Western Union holds itself out as a commu-nications common carrier does not preclude it fromperforming other services in a noncarrier statusElsewhere in the letter, the FCC Chairman stated that "if itwere found that such service was a burden upon [WesternUnion's] regulated services, it appears that the Commissioncould take appropriate steps to relieve the burden of itscommon carrier services " Concerning Western Union's"gift or shopping order service" being tariffed whereas theflower service was not, "Western Union's only explanationfor these differences was that in 1916, it originally filed itsshopping order service as a tariff and all subsequent revi-sions to the service have been filed as tariff material How-ever, in the light of our determinations with respect to itsflower order service, the Commission is requesting WesternUnion to withdraw its shopping order service as tariff ma-terialWestern Union has expressed a willingness to dothis " (Inasmuch as this letter from the FCC was incorpo-rated by reference in Respondents' exhibit, R W Exh 24A,it is accepted into evidence as R W Exh 24AA) I reject,as unfounded, the contention in Respondents' brief that"the common element from one aspect" of WesternUnion's "business to another is that all services are gov-erned by tariffs which are subject to the approval" of FCC,and I discredit Western Union General Counsel RichardHostetler's testimony,at one point, that "All services of theTelegraph Company are tariffed "The FCCmade a different decision,however, concern-ing such common carriers as Western Union providing, tononaffiliated customers,"data processing,"defined as thestoring, retrieving,sorting,merging,and calculating ofdata, according to programmed instructions(Data pro-cessing is to be distinguished from "message-switching,"which is esentially a "store and forward" function, andwhich is defined as computer-controlled transmission ofmessage via communications facilities,wherein the contentof the message remains unalteredA "hybridservice" com-bines data processing and message switching The FCC hasruled that Western Union's Sicom and Info-Coin are regu-lated hybrid services, in which the data processing isincidentaltomessageswitching,asdistinguishedfromnonregulatedhybridservices,inwhich the"message-switching is offered as an integral part of and asan incidental feature of a package offering that is primarilydata processing,"as stated in sec F of the"Tentative Deci-sion ")The FCC heldin substance,as recited in theGTEcase, 474 F2d at 729-730, that no such common carriershall furnish unregulated data processing servicesto othersexcept through a separate corporation entity which mustmaintain its own books of account,have separate officers,employ separate operating personnel,andutilize separatecomputing equipment and facilitiesMeanwhile,theNewYorkState Public Service Commission ruled that becauseofWestern Union's limited corporate charter in New York,its stock could not be issued to acquire control of PRNewswire Association,Inc (a company engaged in thenews distribution service),which was not a regulated com-munications common carrier3Decision to divide up the businessAs indicated above, Western Union had a "long-termgoal of creating a single integrated electronic data commu-nications (EDC) system for the nation" (the words of Rus-sellMcFall, president and board chairman for both West-ern Union and WUC, in the Western Union 1969 annualreport-issued byWUC, which became operational onJanuary 30, 1970) Leading toward this goal of "one na-tionwide system capable of accepting, handling, trans-mitting, processing and disseminating messages and data,"Western Union was engaging in the massive modernizationof its transmission facilities and services, and had alreadyacquired, in 1968, a 50-percent interest in the newly-formed WUCU (Western Union Computer Utilities, Inc),a data-processing firm (Following the corporate restruc-turing,WUC acquired additional data-processing firmsThe Union does not contend that the employees of theseand other acquired firms are part of the Western Unionbargaining unit)Western Union was also planning to utilize its own per-sonnel to expand further into rapidly growing, nonregu-lated, communications-related activitiesAfter consideringa number of alternatives, and considering flexibility in fi-nancing and the limited purpose for which Western Unionwas incorporated in New York, Western Union decided toform WUC, a holding company incorporated in Delaware WESTERN UNION CORPwith a broader charter, to make Western Union a subsid-iary, and later to carve out, from Western Union's internalpersonnel resources "when developments make it advisa-ble," one WUC wholly owned subisidiary after another "tocompete more effectively in the communications and com-munications-related markets into which Western Union'sactivities have been expanding and are expected to contin-ue to expand " As predicted in its 1969 proxy statement,such "non-regulated corporations will be in a position tocompete on the same footing with other non-regulatedcompanies offering competitive services "Thus,Western Union intended to implement its plansfor a single nationwide EDC system, but it decided to doso by dividing up the business into a number of differentcorporate entitiesAs discussed later, more was involved in the decision todivide up Western Union than the initially stated reasons,involving FCC and state regulations and restrictions, com-petition, and financing flexibilityMoreover the evidencesuggests considerable doubt about whether there was anynecessity for the first four new subsidiaries (WURC, DSC,TII, and GA) being formed to operate as separate corpo-rate entitiesWestern Union's real estate department,which became WURC, had long operated as a nonregulat-ed activityWestern Union, before the formation of DSC,already had an active business of terminal leasing-for usewith both telegraph and telephone circuits-and to someextent competed with DSC after its formationWhen TIIwas formed, about 90 percent of its functions involved thenonregulated activity of implementing andmanagingWestern Union's modernization program, and it has notoperated as a separate corporation to provide data pro-cessing to othersGA was formed to provide the latest ofmany gift services, which have utilized Western Union fa-cilitiesHowever, the issue in this case is not whether thedecision to divideWestern Union into separate corpora-tions was necessary, or a good business practice The issueiswhether or not the overall bargaining unit (includingsome newly hired employees) remained intactInote that the "corporate restructuring" ofWesternUnion has not eliminated all FCC review of nonregulatedactivities furnished by otherWUC subsidiaries Trans-actions between Western Union and WUC or any otherWUC subsidiary "may be subject to review from time totime by the FCC " As further recognized in WUC's 1972prospectus for the exchange of debentures, the Communi-cations Act of 1934 "authorizes the FCC to obtain frompersons controlling a common carrier annual reports andsuch other information concerning the business and opera-tions of such controlling person as it may require in orderto enable it to perform its duties under the Act " (The FCCseeks to prevent costs related to the furnishings of nonregu-lated services from being passed on, directly or indirectly,to the users of common carrier services )4 The fragmentationaWestern Union CorporationWUC, incorporated in 1969, became operative on Janu-ary 30, 1970 Its only assets as a holding company were283Western Union's stock, including 100 percent of WesternUnion's outstanding common stockAll 13 of Western Union's directors were elected the di-rectors ofWUC Four of Western Union's top officials(RusselMcFall, Gerald Hoyt, John Evans, and CharlesJohnston), although maintaining their positions with West-ernUnion, became WUC's four officersMcFall thenserved as board chairman and president of both corpora-tionsWUC began assuming parts of Western Union's corpo-ratemanagement and other executive functions It pub-lishedWestern Union's 1969 annual report, entitling it,"WesternUnionCorporationFirstAnnualRe-port-1969 " (Western Union did not become a subsidiaryofWUC until January 30, 1970, and Western Union wasWUC's only subsidiary at that time) WUC files the Feder-al income tax returns on behalf of Western Union (nowfiling consolidated returns coveringWestern Union andother subsidiaries), and performs a wide variety of corpo-rate and executive functions for Western Union-chargingWestern Union $1,280,000 in 1970 for "various generalcorporate services" (as revealed in Western Union's March18, 1971, prospectus for the sale of debentures)On August 25, 1970, after the first two WUC whollyowned subsidiaries were formed from Western Union's re-sources (WURC in May and DSC in July of that year),WUC transferred adaitional management functions to it-self fromWestern UnionWUC Board Chairman andPresidentMcFall explained to the WUC directors "thatwith the increase in the operations of the Corporation[WUC] and the development of its interests and activitiesoutside of the Telegraph Company, it appears appropriateto add some executive officersfrom the staffof the Tele-graph Company " (Emphasis supplied) McFall also re-ported that he personally was devoting more time to WUCThe WUC directors appointed Western Union TreasurerHarry Young to assume the additional duty of WUC trea-surer,and appointed other Western Union officials toserve also as WUC officials The WUC directors approvedMcFall's resignation as the Western Union president, andauthorized the Western Union board of directors' replace-ment of McFall as president with Earl Hilburn, who wasan executive vice president of Western Union (and also adirector ofWURC and DSC) The WUC directors ap-pointed Hilburn to serve also as a WUC vice president "inorder to maintain desirable liaison" between WUC andWestern Union (McFall still remains the Western Unionboard chairman, as well as the WUC board chairman andpresident )On February 23, 1971 (shortly before a large number ofmanagers, engineers, and other professionals were transfer-red from Western Union to a new WUC wholly ownedsubsidiary, TII),WUC officials Hoyt, Evans, Johnston,and Young, as well as DSC President Zakar Zakarian, re-signed from their Western Union positions, and WesternUnion President Hilburn and another official resigned asWUC vice presidents, "to separate the operations " How-everMcFall, the top official of both Western Union andWUC, remained in that dual capacity (as well as boardchairman of DSC-and later, of TII), and Charles John-ston (now executive vice president of WUC and board 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDchairman of WURC and GA) and John Evans (vice presi-dent, general counsel, and secretary of WUC, as well asvice president of WURC and secretary of DSC and TII)remained on Western Union's board of directors In fact,WUC OfficialsMcFall, Johnston, and Evans, along withWUC DirectorsHarry Figgie, Theodore Kheel, ClarenceLinder, Donald Putman, and John Rich,constitute the en-tireWestern Union board of directors-withthe single ex-ception of Western Union President Earl Hilburn (for-merly a WUC vice president), who is Western Union'sremaining directorSinceWUC's formation, a total of 10 Western Unionofficials have become WUC corporate officers BetweenJanuary 30, 1970, and October 1973, a total of 41 othermembers of the Western Union staff (including 26 profes-sionals and 15 "confidential secretarial and confidentialcourier") have been transferred from Western Union toWUCIt is clear that WUC has taken over a substantial part ofWestern Union's corporate and executive functionsWhenWUC became operative on January 30, 1970, as a holdingcompany with a broader corporate charter, it had dual offi-cials with Western Union, the same 13 directors, and assetsconsisting solely of Western Union stock Since then, withother Western Union officials added to its staff, WUC con-tinues to operate under the leadership of Board Chairmanand President McFall, who remains in the commandingleadership position overWestern Union, as the WesternUnion board chairman, and he and seven other WUC offi-cials and/or directors occupy all except one of the posi-tions on Western Union's board of directorsI find that from the time WUC became operative, it hasbeen the alter ego of Western Union insofar as many cor-porate management and other executive functions are con-cerned(I note that in different contexts since January 30, 1970,the name "Western Union" has been used to designateeither the well-known telegraph company, or WUC, orsometimes WUC together with its various subsidiaries Forconsistency, the name is used in this decision as the namefor the large well-known company which continues to usethat name in its advertisements-e g, Western Union'sMailgram, Operator 25 Service, Survey Service, and Tele-typewriter Exchange Service,G C Exh 239-242, andwhich has used that name on its letterhead as recently asthe February 4, 1974, letter in evidence as G C Exh 53 )bWestern Union Realty CorporationOne of the WUC's first actions as a holding companywas to authorize the incorporation of Western Union's realestate department, which handled extensive properties forWestern Union throughout the NationWUC incorporated WURC in March 1970 as a whollyowned subsidiary All of the WURC directors were offi-cials and/or directors of Western Union Russell McFall(board chairman of both Western Union and WUC) be-came the WURC board chairman and chief executive offi-cer,Aiden Redmond, Western Union's general manager ofreal estate, became the WURC president, Western UnionTreasurer Harry Young became the WURC treasurer, andfour otherWestern Union officials (includingWesternUnion Vice President and General Counsel John Evans)were the other initialWURC officers Later, WesternUnion Vice President and Comptroller Charles Johnston(now the WUC executive vice president) became and re-mained the WURC board chairman, replacing McFallwho remained a WURC directorAlthoughWURC became operational in May 1970(President Redmond being transferred to the WURC pay-roll on May 13), the staff remained on the Western Unionpayroll until January 1, 1971 (G C Exh 152) On that date,20 members of the staff (including 7 managerial, 4 profes-sional, 5 supervisory, 3 confidential, and 1 clerical) weretransferred from the Western Union to the WURC payroll(The evidence does not disclose how the payroll expenseswere handled or allocated in the meantime-with one ex-ceptionThe minutes of the September 26, 1972, WURCdirectors' meeting show that on that date WURC agreed toreimburse Western Union for any costs incurred by West-ern Union from November 24 through December 31, 1970,forWURC's coverage under Western Union's pension andretirement plans )Western Union's real properties in 1970 (as reported intheWUC September 23, 1970, prospectus for the sale ofdebentures) inciuded office buildings in Minneapolis, Phil-adelphia, and Albany, a warehouse in Allentown, Pennsyl-vania, and property in Upper Saddle River, New Jersey,long-term leases on office buildings in Atlanta, Boston,Chicago, Los Angeles, Mahwah, New Orleans, New York,StLouis, San Francisco, and Tampa, further long-termlease agreements being negotiated for office buildings inSt Louis and McLean, Virginia, and for a computer centerinMiddletown, Virginia, and about 2,000 other leases forarea headquarters, branch offices, warehouses, computerand other technical facilities, storerooms, schools, and ga-ragesSince its formation, WURC has continued to operate astheWestern Union real estate department, handling realestate transactions primarily involving these and otherproperties used by Western Union However, the corporaterestructuring has resulted in much intercompany account-ing, financing, sales, leasing, re-leasing, and subleasing Asan example, the property which Western Union had previ-ously purchased for its new headquarters in Upper SaddleRiver was sold to WUC, which conveyed it to WURC,which constructed the building and leased it to WUC,which in turn made a sublease to Western Union (G CExh 118-121) WURC now owns (as reported in WUC'sJuly 24, 1973, prospectus) Western Union's central tele-phone bureaus at Moorestown, New Jersey, Bridgeton,Missouri, and Reno, NevadaWURC also handles theleasing or subleasing of properties for use by WUC and itsother subsidiaries (Through 1973, its only charges to theother new subsidiaries were a total of about $30,000 toDSC, and none to TII and GA G C Exh 148 )Western Union, as well as WUC, maintain a tight con-trol over all leasing of property for Western Union's useAll leases involving Western Union require the "prior con-currence" of Western Union, and all leases and all con-tracts for the purchase or sale of real estate exceeding$10,000 in price require prior concurrence by WUC (G C WESTERN UNION CORPExh 158-159) WURC has purchased, and leased to West-ern Union, some properties which Western Union previ-ously had leased from outsidersWURC now owns someundeveloped land (purchased from Western Union) adja-cent to the Western Union headquarters at Upper SaddleRiver, and also some undeveloped land adjacent to West-ern Union's Middletown and Bridgeton computer centersIn addition,WUC has authorized WURC (which has abroad corporate charter) to "landbank" about 72,000 acresof unimproved land in Colorado and Wyoming (The min-utes of the WUC directors' meeting on November 9, 1971,suggest that the unimproved land is being held strictly forspeculative purposesThe directors in that meeting ap-proved the acquisition of about 22,900 acres in an area inColorado where Harper Sibley-director of WUC and for-mer director of Western Union-"owns considerable acre-age in the general vicinity," and about 25 miles from whereWUC officials McFall and Johnston have some land hold-ings Sibley expressed his opinion that "the acquisition rep-resented a real opportunity for early profit in the land bankbusiness ")It is clear that WURC is performing much the same ser-vice as it did as a Western Union department, with fewadditional functions I therefore find that WURC, havingtaken over the operation of the Western Union real estatedepartment, remains-apart from the corporate veil-pri-marily a department of Western UnioncWesternUnionData ServicesCompany, Inc(1) The planningWestern Union owns and leases, pursuant to tariff,about 115,000 communications terminals According to itsgeneral counsel, Hostetler, "less than one percent" of theseterminals (or fewer than 1,150 terminals) are not connectedtoWestern Union circuitry They are connected either totelephone or to privately owned circuitsWhen the opportunity arose (as discussed above under"FCC rulings") for Western Union to compete with non-carriers in the newly nonregulated market of leasing termi-nals to private wire customers using telephone circuits,Western Union assigned its vice president and manager ofmarketing, Zakar Zakarian, to evaluate the opportunityAnticipating thatWUC would incorporate a new subsid-iary to enter this market, Western Union did not apply tothe FCC either to compete in this nonregulated activity (ona nontanff basis) through a separate department or divi-sion, or to withdraw as tariff material the terminals it wasalready leasing to customers using telephone circuitsIn the May 29, 1970, issue of the "Western Union News"(published byWestern Union), an announcement wasmade that WUC was organizing a data services organiza-tion (DSC), and that "a cadre of [Western Union's] com-puter/communications specialists who have successfullydesigned and marketed some of the most advanced com-munications systems and services available, are being as-sembled "285(2) The new subsidiaryWUC incorporated DSC in June 1970 as a whollyowned subsidiary, and elected seven Western Union offi-cials as its directorsWestern Union Board Chairman Mc-Fall became DSC's board chairman, and the WesternUnion officials, Vice President-Marketing Zakar Zakarian,Vice President and Comptroller Charles Johnston, and As-sociateCounsel Richard Hostetler, became DSC's presi-dent, treasurer, and secretary These top four DSC officialscontinued, after their selection, to serve as officials ofWestern UnionDSC became "operational" on July 1, 1970 However, asconceded by DSC President Zakarian on the stand, "Wedidn't have a company" at that time He testified that "wewere then in business But we had nothing, it was myselfand about 70 or 80 people We didn't have any customersWe didn't have any orders We didn't have any organiza-tionWe didn't have any facilities except some rentedspace we had gotten in a hurry Wedidn't even have,you,know,capabilitiesat that point " (Emphasis supplied) Al-though claiming to have "about 70 or 80 people," he testi-fied, "In 1970, we installedprobably less than 250terminals "Later,oncross-examination,Zakarian"guessed" that DSC purchased "maybe a couple of hun-dred terminals" from Western Union in 1970 (of the "lessthan 250 terminals" installed), and "maybe 800 plus termi-nals" from Western Union in the first 3 months of 1971If a Respondent-prepared exhibit (G C Exh 165) is tobe believed, DSC in July 1970hiredPresident Zakarianand 79 additional Western Union personnel, and WesternUnion in July 1970terminatedthem-indicating that these80 persons were then transferred from Western Union'spayroll to DSC's payroll The exhibit lists them as 29 offi-cials and managers, 15 professionals, 14 sales, 3 "Tech,"and 19 office and clerical (Zakarian testified, "I would saymost of the management people with whom we startedcame out of [Western Union's] marketing department,leaving one assignment or one job to go into another " TIIPresidentRobert Finney testified that in 1970-beforeWesternUnion's planning and engineering operation,P&EO, became TII-theterminal engineering activityinP&EO was divided into three parts One part of the engi-neers-or professionals-stayed with P&EO, another partwent to Western Union's national systems operation,NSO, and the third part was hired by DSC) Later, accord-ing to the exhibit, from November 1970 through November1973, an additional 83 persons were transferred from West-ern Union to DSC (or terminated and hired), including 13officialsandmanagers, 24 professionals, 7 sales, 22"Tech," and 17 office and clerical employeesBut there is another exhibit, minutes of the DSC boardof directors'meeting on November 11, 1970 (G C Exh168), which suggests that the 80 Western Union-terminatedand DSC-hired persons were not working full-time forDSC in a "clearlyseparate and distinct" business (ascontended in Respondents' brief) from July through De-cember 1970 The November 11 minutes state that Presi-dent Zakarian "reported on the status of various stepsbeing taken to put the Corporation [DSC] on a fully opera-tional basishe reviewed plans for thetransferof the 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDCorporation's employeesfrom the payroll of The WesternUnion Telegraph Company to the payroll of the Corporationto beeffective January 1, 1971" (Emphasissupplied) I notethe use ofthe word "transfer"in theseDSC minutes(3)Western Union's "capabilities" providedDespite the change in name(from Western Union to"Western Union Data Services Company,Inc "),WesternUnion's personnel and facilities continued to be used todevelop the various parts of Western Union's terminal-leasing business Lacking the"capabilities"for operating aseparate business,DSC entered into six different agree-ments with Western Union for a wide range of goods andservices(Five of these agreements were datedJuly 1, 1970,and the sixth was dated January 1, 1971, although all ofthem were signedby Western UnionafterFebruary 23,1971,when WUC-planningthe large-scale transfer ofmuch of Western Union's engineering staff to a new sub-sidiary, TII-eliminated some dual offices "to separate theoperations,"as discussed above)An EDT (exchange data terminal) agreement, dated July1, 1970, provided that "DSC and Western Uniondesire toenter into an arrangement whereby thetechnical capabilityofWestern Union[emphasis supplied] in the installationand maintenance"of thetelephone-circuitEDT equipment"may be made available" to DSC's customers It called forWestern Union to provide installation, preventive andremedial maintenance,replacement(using Western Unionparts and components), and shop reconditioning of a list oftelephone-circuit equipment,plus customer training in themechanical operation of the equipment The list coveredAcoustic Coupled(33ASR-KSR with integrated acousticcoupled modem),Data-Phone(models 28, 33 and 35 ASR,KSR, RO),andDAA(data access arrangement,includingmodem, for both manual answering and automatic answer-ing)The work was to be performed by Western Uniontechnicians (bargaining unit employees)A DDS (dedicated data system) agreement, bearing thesame date,was a similar agreement (except for training),and covered selectors,models 28, 33, and 35 teleprinters,R/T (recording/transmitting)sets, and auxiliary terminalequipment Both the EDT and the DDS agreements weresigned by Western Union on March 29, 1971, after beingsignedby DSC on July 1, 1970A separate customer training agreement,also dated July1, 1970, provided that Western Union would furnish train-ing to customers of DSC upon its request (This also wasbargaining unit work) Both DSC and Western Unionsigned this agreementon March 29, 1971An engineering support servicesagreement,dated July 1,1970, provided that Western Union wouldevaluate specialrequirementsofDSC customers,develop proposals,and"modify standard product line equipmentto meet special re-quirements " (Emphasis supplied) It also provided for ap-plications engineering,industrial design and graphics sup-port,designanddraftingsupport,andgraphicreproductions, "including binding, for distribution and forlarge quantities of engineering drawings and specifica-tions "(Much of this work was to be performed by bar-gaining unit employees) The agreement specifically pro-vided that it shall not preclude Western Union from "de-veloping, producing,using or marketing itemswhichare identical or similar to items produced for DSC " DSCsigned it on August27, 1971,and Western Union, on Sep-tember 15, 1971The fifth agreement dated July 1, 1970 (when DSC be-came "operational")was the material management agree-ment It covered (a) shop service for DSC at the Allentown,Pennsylvania, and otherWestern Union facilities, (b)warehousing services(including storage areas),the receiv-ing and shipping of DSC goods,and the maintaining ofinventory records, and (c) the purchasing by WesternUmon of such items for DSC as high-speed printers, mod-ems, selectors,magnetic tape cassettes and transports,other hardware,office supplies,furniture,and fixtures Itwas signed about a year later, by DSC on June 25, 1971,and by Western Umon on July 5, 1971The FAS (facilities and administrative services)agree-ment was dated January 1, 1971 (the date of the DSCboard's minutes show that DSC planned to transfer DSC's"employees" from the Western Union to the DSC payroll)The agreement provided that Western Union would leasetoDSC office space at 16 McKee Drive, Mahwah, NewJersey (at Western Union's technology center) It also pro-vided that Western Union would furnish DSC the follow-ing 17"administrative services"(a) installing,removing,repairing, and relocating telephone equipment, (b) install-ing other communications equipment used by DSC, (c)planning office layouts and interior design, (d) mail ser-vices, (e) shipping, receiving, distributing, checking, andkeeping records of goods purchased, (f) use of copying ma-chine,(g) furnishing stationery and office supplies "used incommon"by Western Union and DSC, (h)ordering anddelivering other stationery, (i) furnishing office equipmentand furniture,0)furnishing cashier services,advancingfunds to DSC employees for business use, cashing checks,and paying COD carrier charges,(k) making reservationsfor transportation and lodgings, (1) furnishing moving andrelocation services for DSC employees,(m) recruiting andemployment services,consisting of "receiving,routing, andprocessing employment resumesinviting, interviewing,testing, and referring applicants to DSC, contracting fortemporary help in thename ofWestern Unionto be usedby DSC, and providing wage and salary trend information,(n) medical services,including preemployment physical ex-aminations, and maintainingDSC employeehealth rec-ords, (o) preparing signs to identify DSC office areas andfunctions, and (p) other requested services This agree-ment, which was not signed by DSC until July 22, 1971,and by Western Union on July 29, 1971, did not providespecifically for the leasing of the premises or for any of theservices for the months of July through December 1970 Itprovided that most of the services terminate on April 30,1971 (nearly 3 monthsbeforeitwas signed) April 30 wasthe day before TII became operational and began furnish-ing many services previously provided by Western UnionDSC President Zakarian "estimated" that in 1970 West-ern Union performed "less than 50 percent, maybe 45 to 50percent of all of our installation and maintenance work "However, he gave this testimony on direct examination,before revealing on cross-examination that about 200 of WESTERN UNION CORPthe less than 250 terminals installed in 1970 were pur-chased from Western Union Although manufacturers andothers installed some of DSC's terminals, I consider it un-likely that DSC purchased 200 terminals from WesternUnion in 1970, and over 800 in the first 3 months of 1971,and had them installed by the manufacturer or anybodyelse (Zakarian did not impress me as being an entirelycandid witness) He further testified that "by the end of1971 we had the beginning of a field organization" to per-form the installation and maintenance work (In this con-nection, I note that during the first 5 months of 1972,Western Union furnished DSC with5,546 maintenancecallsG C Exh 23C) By the end of 1971 (according to theWUC 1971 annual report), there were 12 sales office andservice centers in 12 major cities, and by April 10, 1973(G C Exh 15), there were 66 technicians (called service orsenior service engineers) in 33 field offices and service cen-ters (I note that the DSC counsel wrote the Union onDecember 19, 1972, supplying the information that as ofthat time, "To the best of our knowledge, DSC has noemployees whose job classifications or work is of such na-ture or level as it is or has been covered by a collectivebargaining agreement to which the [Union] is a party "Western Union technicians who install and maintain ter-minals are in the bargaining unit) Zakarian testified thatby the time of hearing, in 1974, DSC was performing 85 to90 percent of the installation and service work with its ownemployees, and Western Union employees were perform-ing only about 9 or 10 percentWestern Union's total charges to DSC were $1,407,729in 1970, $2,846,990 in 1971, $2,935,383 in 1972, and$1,049,430 in 1973(4)DSC's portion of the terminal leasingDSC-utilizing personnel, facilities, and services ob-tained from Western Union-gradually began developing,on a larger scale, the business of leasing telephone-circuitterminals, whichWestern Union had been leasing on asmaller scaleDSC also took over part of Western Union'sother terminal-leasing business, and complained that West-ern Union was competing with it in TWX (telephone-cir-cuit) terminal leasingWestern Union had regularly leased terminals to be usedin connection with its telegraph-circuit communicationsservicesDSC began taking over part of this terminal-leas-ing businessAs an example, Western Union contractedwith Crown Zellerbach Corporation in 1972 to provide thetransmission service in a new coast-to-coast Datacom net-work for that customer DSC (instead of Western Union)contracted with the customer to provide 120 leased termi-nals, and arranged (by contract) for Western Union techni-cians to install about half, and to maintain all, of the ter-minals (DSC installed the other half)DSC PresidentZakarian estimated that at the time of the hearing DSChad 300 other terminals connected to Western Union cir-cuitsThe problem of competition between these two WUCsubsidiaries arose in 1971 and 1972, when both WesternUnion and DSC wanted to compete in the market of leas-ing terminals to TWX users (after TWX was purchased by287Western Union from the telephone company-which hadagreed, as a condition of the sale, that it would withdrawfrom the business of furnishing low-speed terminals to Da-taphone customers, as indicated in the WUC 1971 annualmeeting report) On October 25, 1971, DSC President Za-karian reported to the DSC board of directors that DSC'sbusinesswas "being adversely affected by competitionfrom the offering" byWesternUnion "of alternateDAA/TWX terminals " (As mentioned above, the July 1,1970, EDT agreement between Western Union and DSCprovided thatWestern Union would make available toDSC customers Western Union's "technical capability" ininstalling and maintaining "Data-Phone" and "DAA" tele-phone-circuit EDT equipment) Zakarian repeated thiscomplaint to the DSC directors on March 2, 1972, pointingout that DSC had lost 18 customers involving 350 termi-nals and $315,000 annual revenue to Western Union com-petition in this area and that "20 prospective new accountsinvolving 500 terminals and $450,000 annual revenue hadalso been lost " I note that finally, as revealed in the min-utes of Western Union's May 8, 1973, directors' meeting,Western Union reponded to the FCC ruling on terminalsAs stated in those minutes, Board Chairman McFall "re-viewed the Company's program to permit subscribers tothe Telex and TWX Services to provide their own termi-nals if they desire to do so in lieu of leasing terminals fromthe Company at tariffed rates He said the program hadbeen initiated in response toa requirementtherefor withrespect to the TWX Service establishedby the Federal Com-munications Commissionin its [1970] Order approving theTWX Acquisition" (Emphasis supplied) However, I alsonoted that this belated decision by Western Union hadnot-at least not by the time of the hearing-resulted inDSC taking over part or all of Western Union's business ofleasing the TWX terminals DSC President Zakarian posi-tively testified at the hearing that DSC has "no terminalson the Telegraph Company's Telex service, or TWX ser-vice for that matter " The evidence does not disclosewhether Western Union or WUC plans to permit DSC inthe future to compete for this terminal-leasing businessAfter DSC was formed, Western Union began leasingsome of its terminals from DSC, instead of purchasingthem directly from the manufacturer Since 1970, DSC hasleased to Western Union about 500 or 600 terminals-inaddition to 5,000 or 6,000 teleprinter terminals and similarequipment which DSC leased to Western Union in 1973and later in the year sold to Western Union DSC's totalcharges to Western Union were $1,366,741 in 1971, and$11,900,251 in 1973Meanwhile, DSC was developing the business of leasingtelephone-circuit terminals The WUC 1971 annual reportindicated that DSC was having difficulty with its total-ser-vice concept "because the hardware part of its package(i e, standard Teletype terminal equipment) had beenavailable for years " By the end of 1972 (as indicated in theWUC 1972 annual report), DSC had 8,300 leased terminalsin service (as compared to 3,850 at the end of 1971), andthe models 33 and 35 teleprinters continued to provide "thebulk of its leasing revenues " DSC was purchasing and,with the part of Western Union's terminal-engineeringstaffwhich DSC had hired, was designing and developing 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDmore sophisticated electronic terminal equipment (BothDSC and Western Union purchase components from dif-ferent manufacturers, and fabricate equipment to meet theneeds of their customers) By the end of 1973, DSC hadmore than 13,000 (and over 14,000 by the time of the hear-ing) low-, medium-, and high-speed terminals in service,and had developed a magnetic tape cassette buffer whichoperates at various speeds About 90 percent of the termi-nals are connected to the telephone company system Forterminalmaintenance service, DSC provides Termicare,enabling the users to call a single source (DSC's TermicareCenter at Western Union's technology center in Mahwah)for service restorationWestern Union plant techniciansthroughout the nation are under contract to make servicecallswhen requested by DSC(5) Finding of divisionThe new corporation, DSC, was formed in 1970 exclu-sivelywithWestern Union officials and directors, and itwas initially staffed exclusively withWestern Union per-sonnel-assigned primarily from Western Union's mar-keting department (for the managers) and from WesternUnion's planning and engineering operation (for the pro-fessionals)Western Union retained the DSC staff on itsown payroll for a number of months after DSC began op-erations and, as detailed above, provided DSC with facili-ties and a wide range of services, thereby furnishing it withthe "capabilities" to operate under the new nameExcept for the new name and the extensive intercompa-ny contracting,Western Union was, in effect, continuingto engage in the business of leasing communications termi-nals for use with both telegraph and telephone circuitry Itwas furnishing not only the personnel, facilities, and manyservices, but it was selling terminals to DSC, and then in-stalling most or a substantial part of them for DSC It wasnot until the end of 1971 that DSC "had the beginnings ofa field organization," as testified by DSC President Zakari-anDSC, as a new WUC subsidiary, was assigned differentparts of Western Union's business of leasing terminals Itbegan leasing some telegraph-circuit terminals, as whenWestern Union contracted to provide Crown Zellerbachwith a new transmission service, but DSC (instead of West-ern Union) contracted to lease the 120 telegraph-circuitterminalsDSC also leased many terminals to WesternUnion itself However, most of DSC's terminal leasing wasfor use with telephone circuits, for which it contracted withWestern Union to make available to the DSC customersthe "technical capability of Western Union" to install andmaintain the acoustic coupled, Dataphone, and DAAequipment (As discussed above, Western Union retainedmuch of the nonregulated telephone-circuit terminal leas-ing business by retaining, over DSC's protests, the alter-nate DAA/TWX terminal business) Meanwhile, more so-phisticated terminal equipment was being designed anddeveloped, by DSC's utilizing the expertise of the WesternUnion P&EO terminal engineers whom it initially hired,and the expertise of the additional professionals it contin-ued to hire from Western Union In addition, DSC wasutilizing the expertise of remaining Western Union person-nel who, under the engineering support services agreement,were to evaluate special requirements of DSC customers,develop proposals, and modify the equipment to meet spe-cial requirements (I note that Western Union's charge toDSC for such "modification" work is specifically listed inWestern Union's letter, G C Exh 24, dated February 14,1973)Contrary to the contention made in Respondent's briefthatDSC and Western Union "clearly have separate anddistinct businesses," and that "There is between them nointerrelationship of operations," the evidence shows that insubstance Western Union has provided DSC with person-nel, facilities, services, and expertise to develop parts of thenonregulated terminal-leasing business In reality, DSC hasoperated much as a department of Western Union (withsome outside contracting), although it has gradually addedto its staff from sources outside of Western UnionAccordingly I find that DSC constitutes a division ofWestern Union's structure-beginning with 80 transferredmembers from the Western Union staff, and the latertransfer of 83 additional members of the staff-and thatDSC took over substantial segments of Western Union'sactive and growing terminal-leasing businessd Teleprocessing Industries, Inc(1)Mass transfer of personnel and functionsOn May 1, 1971, there was a mass transfer of 476 per-sons (106 managers, 55 supervisors, 268 engineers andother professionals, and 47 support personnel-G C Exh186) from Western Union's planning and engineering oper-ation (P&EO) department to TII, a new subsidiary whichWUC originally incorporated under the name, WesternUnion Teleprocessing Company, Inc (G C Exh 213 ) Anadditional 44 persons (5 managers, 15 supervisors, 15 pro-fessionals, and 9 support personnel) were thereafter trans-ferred from Western Union to TII through the end of 1973(G C Exh 187)Of the 476 initially transferred persons, about 431 (or 90percent) of them were assigned to the implementation andmanagement of Western Union's modernization programAbout 341 of them were assigned to TII's Western Unionsystems division, and about 90 to TII's operations divisionThe remaining persons were assigned to administrative,business planning, and corporate development divisions(TII President Finney gave the estimates of 5 persons incorporate development, 20 in business planning, 20 in ad-ministration, and 90 in operations-leaving a remainder ofabout 341 persons to be in the Western Union systemsdivision, in which he estimated there were between 300 and350 persons )As discussed later, the Respondents contend that noneof the 476 (and later 44) persons hired by TII from West-ern Union was performing bargaining unit workLikewise on May 1, 1971, there was a mass transfer offunctions from Western Union to TII These functions fellinto the following categories WESTERN UNION CORP289(a)Western Union design and engineeringTII President Finney testified that P&EO's role in West-ern Union's modernization program "ran the total gamutfrom services planning right through design, implementa-tion, tests, installations and operation of these systems andfacilitieswhich carried these new services" This work in-cluded computerizing all switching functions and manynew services, including Mailgram, plus interconnecting themany servicesOn May 1, 1971, all of these functions (except the man-agement of computerized operations, discussed below)were transferred from P&EO to TII's Western Union sys-tems divisionThe work was to be performed by theapproximately 341managers, engineers, computer pro-grammers,communicationsanalysts,mathematicians,physicists, and secretaries transferred from the P&EO engi-neering organizationThese transferred design and engineering functions,which included the furnishing of computer software andthe development and production of otherwise unavailablecomputer hardware, were covered by an engineering andoperations agreement, dated May 1, 1971 This agreementprovided that TII would furnish Western Union with theengineering and hardware on a cost-plus basis, with TIIbeing paid for direct and indirect costs, plus "fee to benegotiated " The agreement covered "systems engineering,design and development activities, and systems engineeringstudies and other consultation services " It specifically in-cluded the Mahwah develop lab and the following5System Development and Implementation of ISCS-IIA/B, International Inbound Switching System[IISS], combined sending positions of the Central-ized Telephone Bureaus [CTB's], and ISC-IM Aug-mentation6CommunicationsHardware Design and Devel-opment of COLMUX [communication line multi-plexor] II, TWX Computer Interface (ISCS), TimeDivisionMultiplexor/Concentrator, Terminal andInterfaceEquipment Development and TerminalSelectors7 ISCS Systems Engineering including Growth Plan-ning and Design and New Services/System Plan-ning and Design8Other systems, engineering, and consultation as re-questedPhase I of ISCS (information services computer system-now called InfoMaster) consisted of computer centers inNew York, Chicago, Atlanta, and San Francisco, whichbecame operational between early 1968 and September1969 ISCS-IM augmentation refers to task order 9, whichwas attached and which provided for the completion of theaugmentation program on the four ISCS computer centersby July 1971 ISCS-II refers to Western Union's huge com-puter complex at Middletown, Virginia, and a similar com-plex later in Bridgeton,Missouri, each of which wouldhave more capacity, and be able to carry more types ofservices, than the entire ISCS-I network P&EO beganwork on the Middletown computer center in October 1969,and on May 1, 1971, Middletown was "still in the engineer-ing phase," as testified by TII President Finney Threeyears later, at the time of the hearing, TII was continuingto make improvements, enhancements, and changes in theservice features at the operational Middletown center, andwas "doing the planning and engineering" at Bridgeton,which was begun in 1973The continuing magnitude of this transferred engineer-ing work, and TII's fees for performing it, are indicated bythe December 21, 1973, amendment entitled "Engineering& Operation Agreement 1973-1974 " Nine of the I I taskorders attached to it are datedNovember 15, 1973,although6 of them provide from performance by TIIfrom January1,1973, through December 31, 1974,and provide for cost(direct and indirect cost), plus a fixed fee The largest fourof them areTask order 60, estimated cost of $2,872,100,fee of$213,000,covering management and operation oftheMahwah development labTask order 61, estimated cost of $2,997,500,fee of$340,100,covering development of the Mailgramsystem and services, including "definitization of sys-tem requirements, systems design and analysis, pro-gramming, engineering, development lab hardwareprocurement, testing, implementation, cutover, anddocumentation," and specifically includingMail-gram II pre-processor software developmentTask order 62, estimated cost of $4,469,000,fee of$499,000,covering upgrading and enhancement ofnumerous Western Union systems and servicesTask order 63, estimated cost of $5,426,700,fee of$505,200,entitled "Second Site Engineering & Soft-ware Development (including Disc System)," whichspecificallyprovides for message-processing fall-back capacity for Middletown at the Bridgeton site,and contains some 1975 target datesOne of the task orders, dated November 15, 1973 (signed inDecember 1973), calls for the sale of hardware (C2100'spreprocessor/multiplexors, with specified optional equip-ment) for the estimated cost (fee included) of $2,080,000,with approximate delivery dates from October 29, 1973,into 1975TII's total charges toWestern Unionwere$24,934,000 in1972,and were estimated to be about$22,000,000 in 1974(as reported for 1972 in the Western Union March 8, 1973,prospectus, and as estimated for 1974 in the WesternUnion 1973 annual report)(b)Western Union computer operationsBetween 1965 and 1967, Western Union had signedPWS (public wire system) computer software maintenancecontracts with Dunn & Bradstreet, 3M Company, TraneCompany, and Reynolds Metal Company to maintain theirsoftware systems In 1967, Western Union had signed alease and service agreement with Bankers Trust CompanycoveringWesternUnion's computer-controlled privatewire teletype system, called Bank Wire, connecting mem-ber banks In 1968, Sicom (security industry communica-tions) became operational By March 22, 1971 (the date ofWUC's prospectus for the sale of common stock), Sicom 290DECISIONS OF NATIONAL LABOR RELATIONS BOARD(one of Western Union's "hybrid" services) had been ex-panded by P&EO to provide a data-processing "OrderMatch" service IISS (international inbound switching sys-tem) was a new system being developed by P&EO And asindicated above, ISCS-I was a network of four computercenters which had been operational since 1969 ISCS-IMwas an augmentation program scheduled to be completedin July 1971The ISCS-I computer centers were in New York, Chica-go, Atlanta, and San Francisco The Bank Wire computercenters were in New York and Chicago The computers ofSicom and IISS were located at Western Union's Technol-ogy Center at MahwahOn May 1, 1971, the management of all these functionswas transferred from Western Union's P&EO to TII Theabove-mentioned May 1, 1971, engineering and operationsagreement provided that TII would take over the operationof all the computer centers, and specifically listed (1) theMahwah communications room operation and manage-ment, (2) the operation and management of ISCS-I, ISCS-0, Bank Wire, and IISS, and (3) the private systems soft-ware maintenanceThe task orders attached to the agreement specifiedthese transferred functions Task order 3 provided that TIIwould "manage the operation and maintenance of theBank Wire computer centers located in New York andChicago," and would "maintain the software system "Task order 4 provided that TII would "maintain the soft-ware systems" for the four listed companies, pursuant toWestern Union contracts dated from 1965 through 1967Task order 1 provided that TII would "manage the opera-tion and maintenance of the ISCS-IA, ISCS-IM, IISS com-puter centers located at New York, Chicago, San Francis-co,Atlanta, and Mahwah", would provide "Service toWestern Union offices (PMS [public message system-such as telegram] Traffic)", and would "maintain the soft-ware system and exercise control over allroutinechangeswhich may be necessitated because of operational prob-lems " (Emphasis supplied) These task orders providedthat TII would be paid for direct and indirect costs, plus afee to be negotiatedWestern Union Assistant Vice Presi-dent Charles Scott, who had been in charge of P&EO'sinfoimation systems operations, was transferred to TII andmade vice president and general manager in charge ofTII's operations division He andallthe other nonbargain-ing unit members of the P&EO operations staff (about 90in number) were transferred on May 1, 1971, to TII Thecontracting for the services of the bargaining unit employ-ees isdiscussed later (I note that other P&EO departmentactivities,which were to remain in Western Union, weretransferred out of P&EO and into NSO-national systemsoperation-before May 1, 1971, the date of the mass trans-fer to TII )However, a change in the management of these comput-er functions was made shortly after the Union sent its April17, 1972, letter to Western Union The letter requested in-formation about the relationship and intercompany con-tracting among the various WUC corporations, and ques-tionedwhether the new corporations were "confiningthemselves to executive or policy functions and personnel"(as discussed hereafter)On May 11, 1972 (less than amonth later),TII President Finney issued an organizationannouncement which beganAs announced by theBoard of Directors of the WesternUnion Corporation and theWestern Union TelegraphCompanyon May 9, 1972, effective May 14, 1972, MrCharles R Scott has been appointed Vice President-Operations-National Systems Operation in the West-ern Union Telegraph Company [Emphasis supplied ]Finney also mentioned in the announcement the transferof the TII operations function to TII's Western Union sys-tems division(later called the engineering and operationsdivision)The announcement was signed by Finney andinitialed under the word "Concurred" by WUC ExecutiveVice President Gerald HoltConcerning TII President Finney's challenged credibili-ty, I note that on cross-examination Finney testified thatCharles Scott "washiredaway from us [emphasis sup-plied] " (Earlier in the proceeding, Finney had endeavoredto give the impression of TII's independent action by em-phasizing that the Western Union personnel had not been"transferred" to TII) However, Finney recognized at thetime that Scott's movement back to Western Union was atransferThe minutes of the May 15, 1972, TII directors'meeting show that Finney reported that Scott had been"transferred" toWestern Union In addition, I note thatFinney was also asked on cross-examination, "Was [thehiring of Scott by Western Union] cleared with the West-ern Union Corporation at alh" Despite Finney's wordingof the above-quoted May 11, 1972, organizationannounce-ment(that both the Western Union and WUC board ofdirectors had announced Scott's appointment to the West-ern Union position), and despite the written concurrenceby the WUC official on the announcement, Finney an-swered the question, "Not that I know of " (He impressedme as being less than candid when testifying about this, aswell as when testifying about a number of other matters)Shortly after TII Vice President Scott was transferredback to Western Union, all of the above-described opera-tional work and Scott's entire former TII staff, consistingthen of 93 persons (including 23 managers, 35 supervi-sors,3engineers,26professional,and 6 supportpersonnel-G C Exh 186) were also transferred back TIIretained the management of Western Union's computeroperational function only in connection with the imple-mentation of ISCS-II, until the Middletown and Bridgetoncomputer centers were "netted and playing together " TIIPresident Finney was not persuasive when he testified thatthe original plan had been for TII to manage the operationof the computer facilities only until the engineering wascompleted and the new systems "reached a steady state ofoperation " When he so testified, he ignored the fact thatmost of these computer operations (except ISCS-II) hadbeen performed by the Western Union personnel on a rou-tine basis for years The ISCS-IM augmentation programwas scheduled for completion in July 1971, and the IISShad not been completed at Mahwah, but that fact obvious-ly did not necessitate Western Union Vice President Scottand the entire P&EO operations staff being transferred toTII for over a year I note that Finney agreed with thesuggestionmade by Respondents' counsel in a leading WESTERN UNION CORPquestion that "in a sense" this computer operations func-tion was a training program, and that Finney also claimedthat this was true "in a real sense," pointing out that "inthe computer services industry it's common to have facilitymanagement contracts on a temporary basis which in-volves training people " However, Western Union regu-larly carries on its own training program, and Finney gaveno explanation why any further training of the operationspersonnel required the transfer of the entire nonbargainingunit operations staff (consisting almost entirely of manag-ers, supervisors, engineers, and professionals) from West-ern Union to TII for over a yearI find instead that after the Union's April 17, 1972, letterthere was a change in plans, reversing the original decisionto have TII manage Western Union's computer operationson a regular basis(c)Western Union administrative functionsUntil April 30, 1971 (the day before TII became opera-tional),Western Union was providing DSC with a widerange of 17 listed "administrative services" at the DSCheadquarters in the Western Union technology center atMahwah, as discussed aboveOn May 1, 1971, Western Union's P&EO personnel (in-cluding 106 managers and 55 supervisors) were transferredfrom Western Union to TII This transfer included West-ern Union's Mahwah personnel who had been supervisingtheWestern Union bargaining unit employees assigned tofurnish both Western Union and DSC with administrativeand other services Thus, on May 1, Western Union did nothave the supervisory personnel at Mahwah to continueproviding these services for itself and DSC, or to beginfurnishing such services to TII which, like DSC, became"operational" purportedly without any bargaining unitpersonnel Bargaining unit employees remained on West-ern Union's payroll, but the supervisors were then on TII'spayrollThe problem was solved by TII taking over additionalfunctions from Western Union TII signed an FAS (facili-ties and administrative services) agreement, dated May 1,1971,to provideWestern Unionwith 20 listed administrativeand other services, "all in the manner and to the extent thatsuch administrative services shall be of the kind performedby [TII] for its business " These services were quite similarto the above-listed 17 "administrative services" whichWestern Union had been performing for DSC, and alsoincluded building management, payroll, and employee rec-ords services forWestern Union (TII likewise furnishedadministrative services to DSC, and to WUC, whose head-quarters was moved from New York to Western Union'stechnology center in Mahwah)The May 1, 1971, FAS agreement provided that WesternUnion would pay TII the basic sum of $83,800 a month forthe administrative and other service functions which hadbeen transferred from Western Union to TII, plus addi-tional itemized reimbursements About 20 P&EO manag-ers,compensation and employee relations specialists,building management engineers, and secretaries were inthisTII administration division I note that one of thetransferred functions-agreed to separately from the FAS291agreement-was for TII to handle the first step of thegrievancesfiled byWestern Union bargaining unit person-nel atMahwah (TII's contracting for services of theseunion employees is discussed later)(d) Developing computer communications systemsIn 1964, 7 years before Western Union's P&EO becameTII,Western Union began providing customers a "custom-design" service of developing computercommunicationssystemsAs discussed above under "Regulated and non-regulated activity," this service included studying thecustomer's needs,developing a total information system, se-lecting the hardware(ordesigning equipmentnot availablecommercially),installing the computer and data-processingequipment, developing the software,and servicing the newmanagement information system The Western Union May6, 1969, prospectus revealed that several of these "customdesigned" systems use "advanced digital computer tech-nology in order to provide accounting, production plan-ning and scheduling, inventory control and distribution,and other management functions while satisfying commu-nications requirements "On May 1, 1971, these functions were transferred toTII-plus systems management (which apparently hadoriginally been intended to be performed by TII's then sep-arate operations division)As reported in the WUC July26, 1972, prospectus, TII "is engaged in the business ofdesigning, developing, installing and managing computercommunication systems Included within its services is thesupply of all requirements for hardware, software, periph-eralequipment and support services needed for thecustomer's system TII has absorbed the planning and de-velopment engineering resource capabilities" of WesternUnionHowever, for many months after May 1, 1971, TII wasto be engaged primarily in completing and managing West-ern Union's computer facilities at Middletown and Bridge-tonAs testified by TII President Finney, this moderniza-tion work for Western Union "really requiredjust about allof our resources" and "it just did not make business senseto take significant resources off of that to develop newbusiness " In fact, on the date of the transfer, there wereonly about 20 engineers, marketing, "business planningtype"people,and secretaries in theWesternUnionP&EO's business planning function who were transferredto TII These constituted only about 4 percent of the 476transferred P&EO personnel(e)Corporate developmentThe approximately five remaining transferred P&EOpersons were in the corporate development operation,whose function was "making investigations and carryingout negotiations for the acquisition of other companies"forWUC This small group constituted about 2 percent ofthe transferred personnel, as compared to 90 percent whowere assigned directly to Western Union's modernizationprogram 292DECISIONS OF NATIONAL LABOR RELATIONS BOARD(2) The new subsidiaryWUC incorporated TII as a wholly owned subisidiary,and elected Russell McFall (board chairman and presidentof WUC, as well as board chairman of Western Union andDSC) to be TII's board chairman, John Evans, CharlesJohnston, and Gerald Hoyt (officials of WUC and formerofficials ofWestern Union) as three additional directors,and Western Union Vice President Robert Finney (whohad headed Western Union's P&EO) as the remaining di-rectorUnder McFall as board chairman, the other TIl topofficials were Finney and Evans as president and secretary,and WUC Treasurer Young as the TII treasurer (Evans,Johnston,Hoyt, and Young had resigned as WesternUnion officials in late February 1971, when the activationof this new corporation was being planned)TII, which became operational on May 1, 1971, hasnotoperated as a separate data-processing company, to pro-vide data processing to outside customers (As discussedabove under "FCC rulings," the FCC decided in theCom-puter Inquirythat the furnishing of unregulated data-pro-cessing services to others must be through a separate cor-porate entity which-unlike T11-must have separateoperating personnel and computer equipment from thecommon carrier) Before TII was formed, Western Unionhad already acquired a 50-percent interest in one data-pro-cessing company (WUCU) in 1968, and WUC had ac-quired the stock of another data-processing company, Dis-tronics Corporation, inMarch 1971 (In par 38 of theabove-mentioned "Tentative Decision," dated April 3,1970,-over a year before TIl was formed-the FCC rec-ognized that Western Union and another carrier already"have organized or acquired separate affiliates for the pro-motion and sale of data processing services ") Distronics,and two other data-processing companies which WUC lat-er acquired, were placed under TII's management control(As previously indicated, the employees of these and otheracquired companies are not in issue in this proceeding)Western Union provided TII-like DSC-with the "ca-pabilities" to operate a business without the required bar-gaining unit employeesWestern Union not only providedTII with the necessary bargaining unit employees (underagreements discussed later), but it provided TII under oneof the agreements (the May 1, 1971, general services agree-ment) with purchasing, accounting, engineering support,and shop services In evidence are a large number of 1971and 1972 TII task orders (G C Exhs 21-N and 21-0) un-der which Western Union provided TII, pursuant to thisagreement, with the services of bargaining unit wiremen,fabrication and assembly, electrical installations, designand assembly draftsmen, typing and reproduction services,etcWestern Union's total charges to TII were $8,316,542in 1971, $838,039 in 1972, and $732,145 in 1973 (G CExh 203) TII President Finney explained at the hearing,"You must remember that when TII was formed it wasn't afull company It started out with a technical resource and itneeded to develop all the necessary functions of a compa-ny, finance, purchasing, marketing, and so on "TII's role of providing new computer communicationssystems was slow in developing In 1971 and 1972, it madethree separate offerings, all unsuccessfully, and made fewsales of the hardware which it had already developed forWestern Union(I note that in the sales brochure,"Data onDemand," TII stated that it had designed and developedsoftware programs for 48 computers supporting WesternUnion's information networks,and had designed and de-veloped for Western Union such hardware products as thepreprocessor/multiplexor(C2000),the system console/lineswitch(L1000),a terminal controller,and the automaticcalling and answering unit(ACAU), "a unit to allow com-puters to call and answer terminals through the telephone,Data-Phoneand TWXteleprinter networks"Itmade fur-ther offeringsin 1973, buta large majority of its sale ofsystems designs, software,and hardware have been afterMay 22,1973, when the Union's recognition request wasmadeMeanwhile,TIIwas contractingwithWesternUnion(apparently on a verbal basis) for Western Union toinstall and maintain TII equipment,as revealed in WesternUnion's February 14, 1973, letter(G C Exh 24)listingamong its charges to TII the "Installation and maintenanceservice charges on equipment of affiliate "(3) Profits from Western Union workWhen questioned on direct examination about the trans-fer of work from Western Union's P&EO to TII, PresidentFinney mentioned "four different factors " He stated, first,WUC's desire to diversify into nonregulated business, sec-ond, "the very excellent technical resource" in P&EO,third,Western Union's diminishing need for this level ofexpertise as the modernization program would come to anend in the foreseeable future, and fourth, the requirementof theComputer Inquiry(that data processing be in a sepa-rate corporation)However, on cross-examination, TII President Finneyrevealed a further consideration-which could explain whythemass transfer of personnel and functions occurredwhen, as discussed above, only about 4 percent of theP&EO staff was available for internal development of out-side businessHe testifiedAnd also the discussion that it would beextremelydesirableand valuable all the way around [for this re-source to be retained, and]the completion of this workfor the Telegraph Companywould givethe newcompany,TII,boththe financial baseand the capabili-ty base from whichto seek new business[Emphasissupplied ]Finney was referring to the sizable fees TII would chargefor the system design, engineering, software, and hardwareitwould furnish Western Union at the Middletown andBridgeton computer centers-for use by Western Union toprovide primarily FCC-regulated services to the public Asalready noted, four of the November 15, 1973, cost-plus-fixed-fee task orders (apart from many other orders overseveral years) provided that TII would charge WesternUnion fees (above direct and indirect costs) of $213,000,$340,100, $499,000, and $505,200-totaling $1,557,300 (Itwas not an issue in this proceeding whether or not thetransfer of Western Union's P&EO department to TII, andthe charging of these fees-or, for that matter, whether themany other intercompany charges between Western Union WESTERN UNION CORP293and the various new companies-adversely affected therates on Western Union's tariffed common carrier serv-ices )(4) Finding of divisionWhateverwere the reasonsforWestern Union andWUC wanting to place Western Union's P&EOpersonneland functions in another WUC subsidiary at a time when90 percent of the personnel would be working directly onWestern Union's modernization program, it is clear thatWestern Union's work was thereby being fragmented andthat TII constituted another division of Western Union'sstructureeGiftAmerica, Inc(1) The planningFor years, Western had offered the public a number ofso-called "Instant Gifts" services (see glossary of servicesin the WUC 1970 annual report), such as the DollyGram,CandyGram, Perfume-by-Wire, and Flowers-by-WesternUnion (as listed in Western Union's 1969 proxy statement)All of these were non-FCC-regulated services, which wereavailable to persons sending telegramsIn 1970, Western Union and WUC began planning theoffering of a new "Instant Gifts" service which would uti-lizeWestern Union's personnel and its new computerizedfacilities,without the sending of a telegram Market studieswere made to determine high-demand items to sell, negoti-ations were conducted with manufacturers to provide themerchandise on a consignment basis to franchised dealers,a logistical study was made of warehousing and shipping,and Western Union personnel were assigned to take part insome of the planning workWUC incorporated a new subsidiary (under the name ofInstantGiftCorporation-later renamed GiftAmerica,Inc -herein called GA) on June 24, 1971, to provide theserviceHowever, before the firstmeeting ofGA's board ofdirectors, the decision had already been made for the useofWestern Union's personnel and facilities, as well as TII'sservicesOn February 22, 1972, George Jochum (on the WesternUnion staff) met with the WUC directors and "discussedthe operating aspects of the project," including the use ofone of Western Union's central telephone bureaus andTII's "development of the necessary software " Thereafter,in an accounting agreement dated as of March 1, 1972(and signed in June by the same George Jochum-thenserving asGA's vice president of operations),WesternUnion agreed to provide GA with payroll processing, ad-vancement and disbursement of funds, maintaining per-sonnel records, preparing reports of GA personnel earningsand withholding taxes for government agencies, processinginvoices, making monthly computer readout reports, etc(2) The new subsidiaryWUC officials Charles Johnston, John Evans, and HarryYoung (all former Western Union officials) were selectedby WUC to be GA's first directors Russell McFall, whowas board chairman of Western Union, WUC, DSC, andTII, became the fourth director in January 1973, severalmonths before GA became operational-on September 1,1973On May 25, 1972, the GA directors held their first meet-ing They elected all except one of GA's new officers fromthe staffs of WUC and Western Umon WUC Vice Presi-dent-Finance Johnson (formerly the Western Union vicepresident and comptroller) was elected board chairmanand president,WUC (and former Western Union) staffmembers Evans, Young, and Donald Wrobel were electedvicepresident, treasurer, and comptroller,WUC staffmember Edwin Alley became secretary, and WesternUnion staff member George Jochum (mentioned above)was elected vice president-operations JM Hoffman (ap-parently an outsider) was elected vice president-marketingBeginning in April 1972, members of Western Union'sstaff, and some of WUC's staff, were transferred to GAThese included 27 Western Union personnel (22 managers,1professional, and 4 clericals), and 4 WUC personnel (3managers and 1 professional)One professional was trans-ferred from TIIMeanwhile, GA was hiring some outsidepersonnel (including a new president, national sales direc-tor,advertisingmanager,promotion manager, and elec-tronic data processing manager) GA also hired a staff ofdistrict and regional managers who sold dealer franchisesprimarily to pharmacists with good display areas and deliv-ery capability (WUC guaranteed the refund of dealershipfees in the event GA was unsuccessful) Contracts weresigned with the manufacturers, and for the warehousingand shipping of the merchandiseBeginning in July 1973, Western Union trained between350 and 400 of its CTB R/T (recording/transmitting) oper-ators and R/T supervisors (members of the bargainingunit) atWestern Union's Bridgeton CTB (central tele-phone bureau) to handle GA customers' orders fromthroughout the nation Although these R/T operators andsupervisors (many of whom were newly hired) remainedWestern Union employees, they were taught when receiv-ing GA calls to identify themselves as "GiftAmerica," togive a fictitious name, and to take the order If asked,"Who is GiftAmerica9" they were told to answer, "Gift-America is a subsidiary of Western Union which has beenin the gift business with CandyGram, DollyGram andflowers by air for many years " When GA became opera-tional in September 1973, the R/T supervisors and opera-tors at the Bridgeton CTB rotated between receiving andrecording the GA calls (and transmitting the informationto the GA service center nearby), and transacting businessforWestern Union (receiving and recording public mes-sages and transmitting them into the Western Union com-puters at Middletown)In1973,WesternUnion charged GA a total of$1,126,542 for its services to the new subsidiary Of thisamount, about $1,007,000 (as revealed in Western Union's1973 annual report) was charged GA for "operator assis-tance services"undera verbalunderstanding (described inthe report as being "on a preliminary non-contractual ba-sis") I note that there is in evidence a service agreementbetween Western Union and GA, datedas ofSeptember 1, 294DECISIONS OF NATIONAL LABOR RELATIONS BOARD1973, and that the agreement is signed by GA Vice Presi-dent Jochum and by a Western Union vice presidentHowever, unlike other intercompany agreements in evi-dence, the "date" lines at the bottom of the agreement areleft blank (I assume that the agreement was signed some-time after 1973 but before it was introduced into evidencein April 1974)The undated services agreement states that in order forWestern Union to provide the "order entry service" (forwhich GA would pay $1 61 a call for the anticipated vol-ume),WesternUnion would furnish GAthe personnel(trained at GA's expense), building space, equipment, "Na-tional INWATS lines" (the wide-area telephone lineswhich Western Union was using in its public message serv-ices), and the computerized "CRT [cathode ray tube visualdisplay terminal] devices and controllers " The equipmentlisted in the agreement for Western Union to furnish in-cluded 160 CRT four-phase terminal devices, 5 four-phaseCRT controllers, 160 operator recording desks and chairs,and 8 supervisor desks and chairsMeanwhile TII (using personnel transferred earlier fromWestern Union's P&EO department) was developing thenecessary GA software for use by the Western Union oper-ating and maintenance personnel at the Bridgeton CTBand by GA personnel at the nearby service center whereGA was leasing a computer (from an outside company)TII charged GA a total of $157,813 in 1972 and $967,746in 1973The new GA gift service was announced in the WesternUnion Telegraph Company News dated September 4,1973,with a photograph of McFall (board chairman ofWestern Union and WUC) and Johnston (board chairmanofGA and executive vice president of WUC) viewing adisplay of the 16 GA items for sale The announcementmentioned GA's main offices in Western Union's newheadquarters building in Upper Saddle River, GA's com-puterized order centers in St Louis (nearby Bridgeton),and "its nationwide network of nearly 6,000 participatingretail outlets across the country " Describing the role of theGA shopper guides (Western Union's R/T supervisors andoperators at the Bridgeton CTB), the article stated "By thefingering of a button or two on her console, the shopperguide can obtain almost immediate responses from thecomputer while the in-calling customer is still on thephone," to determine if the dealer has the item in stock, ifthe customer's credit card is valid, etcThe integration of the new GA service into WesternUnion's public services is further indicated by the WUC1973 annual report in which Western Union and GA giftservices were alluded to "Within three rings, the Americanpublic can now reach Western Union's Central TelephoneBureaus-by far the world's largest telephone answeringnetworkMailgrams, Telegrams, cable-grams, andevengiftsare dust a quick toll-free call away, 24 hours a day,seven days a week " (Emphasis supplied)However, I note that GA was not as successful as antici-pated Around the end of 1973, 152 of the specially trainedBridgeton R/T supervisors and operators were laid off(furlough force reductions) byWestern Union becausethe volume of GA calls "has not reached its anticipatedlevel "At the end of 1973, GA had liabilities of$27,860,000, repayment of $19,983,000 of which had beenguaranteed by WUC By the time of the hearing, the GAexecutive positions of president and merchandising manag-er were vacant, as were 9 of the 11 bargaining unit levelclassifications (such as service operators and computer op-erators) in GA's communications and electronic data pro-cessing divisions at its service center near the BridgetonCTB (G C Exh 195, 196) Some of the former WesternUnion and WUC personnel had been transferred backCharles Johnston (executive vice president of WUC andformerly vice president and comptroller of Western Union)remains as board chairman and "chief executive officer" ofGA, which shares Western Union's new headquartersbuilding and used the same address as Western Union(One Lake Street, Upper Saddle River)(3) Findings of divisionIt is clear that GA-as WURC, DSC, and TII beforeit-constituted a division of Western Union's structure Al-though GA provided a new gift service, the service wassimilar to the earlier Western Union gift services, exceptthat it was handled through Western Union's facilitieswithout a separate telegramWestern Union and WUC planned the new service andcontributed virtually all of the initial officers and corporatedirectors, and many members of the managerial staff there-afterWestern Union provided GA with facilities for itsheadquarters, furnished GA with various "accounting"services, and shared the use of Western Union's BridgetonCTB (central telephone bureau), including the use of itsnationwide INWATS telephone linesWestern Union fur-nished GA with a considerable amount of computerizedequipment at the CTB, including 160 CRT terminal de-vices and 5 CRT controllers, plus desks and chairsWest-ern Union hired additional R/T employees, and trainedthem and its other R/T employees to act as GA shopperguidesMoreover TII (found above to be a division ofWestern Union) developed all of GA's computer softwarefor use at Western Union's Bridgeton CTB and at GA'snearby service centerIn substance-apart from the corporate veil-the newgift service was another service of Western Union, whosefacilities and services were essential to GA's operationC NonunionTransfer PolicyIDeliberate decision madeAs discussed above, the Respondents have given variousreasons for the fragmentation of WesternUnion (called"corporate restructuring")In addition, one of Respon-dents' witnesses revealed at the hearing another consider-ation that it was "extremely desireable"to give TII a "fi-nancial base"(from the fees charged Western Union) "toseek new business "The Respondentsdeny thatthere was a further anti-union motivation In their brief,theRespondents insistthat there is "no evidencethatthe unionized status of Tele-graph prompted the structuringof WUCand the new sub-sidiary corporations" At the hearing,Western Union Gen- WESTERN UNION CORP295eral Counsel Hostetler was asked, "Was there any discus-sion of labor organizations, collective bargaining with re-spect to the restructuring9" He responded, "Yes There wassome discussion in the context of how it would occur andhow it would be done after the restructuring But that wasnot a factor in the restructuring " He added that "regard-less of what the answer might have been on a projectedbasis regarding the labor union situation, we would haverestructured in exactly the same way " He did not explainwhy union (bargaining unit) employees were not transfer-red along with the nonunion (nonbargammg unit) person-nelWhen TII President Finney was asked, "In the plan-ning for the formation of TII, was there any discussion ofthe union contract or supervision of bargaining unit per-sonnel9" he answered "Only peripherally I'm sure it cameupWe discussed all aspects of the formation of the com-pany And I'm sure it came up, but peripherally "However, whether or not Western Union was originallymotivated, at least in part, by a desire to operate certainnonregulated parts of the business on a nonunion basis, theevidence clearly establishes that Western Union and theotherRespondents adopted a deliberate policy againsttransferringWestern Union's union employees from theWestern Union bargaining unit jobs to bargaining unit lev-el jobs with any of the new corporationsRespondents' counsel avoided asking about thisnon-transferpolicywhen he asked DSC President Zakarianabouta refusal-to-hirepolicyQ Did you adopt or pursue any policy in yourcompany of refusing to hire any person because theywere or had been in the union or bargaining umt9A Obviously not [Emphasis supplied ]When TII President Finney was asked on cross-examina-tion whether TII's failure to hireanyof the bargaining unitpersonnel, at the time of TII's formation, was "pursuant toa deliberate decision," he gave this answerQ No I think the answer is no Everything we didwas pursuant to deliberate decisions But these, I thinkthe deliberate decisions we made involved the kind ofbusiness we wanted to get into So, you know, yes,there was a deliberate decision that we did not knowour requirements right then for certain types of peo-ple So there was, in that sense, a deliberate decisionthat we would not hire those kinds of people Or therewas another deliberate decision that we would sub-contract or use temporary personnel for certain things,again for the same reason But I don't think that'sequivalent to the deliberate decision you mentioned,so I think the answer is noA forthright answer would obviously have been "Yes," thata deliberate decision had been madenotto offer to hire ortransfer the union employees Otherwise, the 476 P&EOnonbargaining unit personnel would not have been trans-ferred alone to TII, without at least some of WesternUnion's bargaining unit support personnel2 The pattern followedThe same pattern was followed upon the establishmentof each new corporationFrom the time WUC became operational on January 30,1970, until October 1973, a total of 41 persons (in additionto corporate officials)were transferred fromWesternUnion to WUC (Twenty-two of these 41 persons remainedon the WUC payroll at the time of the hearing G C Exh75 ) These transferred employees included 26 professionals,but according to the Respondents, not a single bargainingunit employee was included Although a total of 14 secre-taries and I courier were transferred to WUC, the Respon-dents contend that all of them were "confidential"-pre-sumably even those who may have been assigned to workwith the nonmanagerial professional employees (The Gen-eral Counsel and the Union contend that the new corpora-tions unilaterally changed the classifications fromincludedbargaining unit secretaries and clerks toexcluded"confi-dential" secretaries and clerks Both the 1968 and 1971 col-lective-bargaining agreements between Western Union andthe Union contained an Appendix B which provided thatthe excluded titles-such as "confidential" employees-re-quiremutual agreement through negotiations before the"positions may be established beyond the number listed inAppendix B therefore or beyond the number presently inexistence, whichever is greater " However, if the bargainingunit has remained intact, any dispute over whether a par-ticular employee is "an aide to an officer, managementemployee who deals in employee relations matters"-as aconfidential employee was defined by Union PresidentDan Beckstead at the hearing-could be resolved throughthe grievance and arbitration procedureMeanwhile, it isnoteworthy that secretaries were transferred from WesternUnion to the new corporations only if they were to benonunion "confidential" employees )When the next corporation, WURC, became "operation-al" in May 1970, the bargaining unit employees again re-mained on the Western Union payroll (In fact, all of theWestern Union real estate department staff, except thegeneral manager, remained on the Western Union payrolluntil January 1, 1971, when they were transferred toWURC) Between January 1, 1971, and October 1973, atotal of 25 Western Union persons (including 7 confiden-tial and 1 clerical) were transferred from Western Union toWURC (Concerning the one "clerical" employee, whowas transferred to the WURC payroll on January 1, 1971,and back to the Western Union payroll on April 3, 1971,the Respondents contend in their brief that her brief tenurewithWURC "would seem clearly to be"a "de mmemiscrossover" and "insignificant ")The next corporation, DSC, became "operational" 2months later, in July 1970 A total of 80 Western Unionpersonnel, primarily from the marketing and P&EO de-partments, were selected (but, as indicated previously, theyapparently remained on the Western Union payroll untilJanuary 1, 1971) Thereafter, through November 1973, anadditional 85Western Union personnel were transferred(or "terminated" and "hired," as shown on Respondent-prepared G C Exh 165) Concerning the original group,the Respondents contend in their brief that "DSC beganwith a group of professional management people and aminimal support staff, consisting entirely of nonbargainingunit secretaries " Concerning those who followed, DSCPresident Zakarian testified that none of them came from 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheWestern Union bargaining unit, with only four excep-tionsThese few exceptions do not disprove the policyagainsttransferring bargaining unit personnel One was aWestern Unionsalesmanon vacation from his job in Flori-da Zakarian testified that a "subsequent analysis" re-vealed that this employee had gone at his own expense toNew York, where he applied and was hiredas a salesmanby DSC The other three, "as I [Zakarian] subsequentlyhave gone back and analyzed," were acquaintances, re-cruited by two managers or officials, one or both of whomwere themselves hired from outside Western Union (andwho, therefore, may not have been aware of the nontrans-fer policy)Even when the entire P&EO department became TII onMay 1, 1971, and TII took over many functions previouslyperformed by Western Union, Respondents contend thatno bargaining unit employees were transferred A total of476 persons were transferred from Western Union to TIIon that date, and an additional 44 persons were transferredbetween then and the end of 1973 The latter included twobargaining unit secretaries, Leslie Bilz and Sandra Vick,who were transferred to TII in February 1972 when theywere reclassified as confidential secretaries (R W Exh30)The same pattern was followed when GA, the latest newcorporation before the time of the hearing, was staffed Atotal of 32 persons were transferred (27 from WesternUnion, 4 from WUC, and 1 from TII) As summarized inRespondents' brief, "Of the 32 employees with previousemployment with one of the other respondents, all but twowere hired into either managerial, professional, or confi-dential positionsand there is no evidence that anywere in the Telegraph bargaining unit prior to hire byGA"I therefore find that the evidence does establish that theRespondents did adopt a policy againsttransferringWest-ern Union's unionemployees, and that their intention wasto operate WUC, WURC, DSC, TII, and GA on a non-union basisOn the other hand, the evidence does not establish thatany of the new corporations went further andrefusedanyWestern Union employee's request to be hired To the con-trary, the one (current) Western Union salesman who didapply for DSC employment was hired I do not speculatewhy apparently none of the thousands of laid-off or termi-nated Western Union bargaining unit employees applied towork for the new nonunion companies (Between 1971 and1973, as reported in the WUC 1973 annual meeting report,the number of employees in the Western Union bargainingunits declined from about 20,000 to about 12,000) At thehearing, near the end of Respondents' defense and afterRespondents' nontransfer policy had been established, theGeneral Counsel attempted in his cross-examination ofDSC President Zakarian to develop facts on which a find-ing of illegal discrimination against the "extremely quali-fied" laid-offWestern Union plant technicians could bebased-without first alleging any 8(a)(3) violations (Zaka-rian had testified that, to his knowledge, there were neverany Western Union employees hired by DSC in its "fieldinstallation and maintenance capabilities ") Respondents'counsel objected to any questions about whether Zakarian"undertook to find out whether there were unemployedunion people," asserting that this "could only bottom a8(a)(3) charge " The General Counsel stated that "theremay very well be [an 8(a)(3) ] violation," but "I'm notgoing to amend my complaint after theanswer is in " Inthe absence of any 8(a)(3) allegations, I sustained the ob-jectionAccordingly, I do not rule on whether DSC unlaw-fullydiscriminated against any of the laid-offWesternUnion technicians (I note that the number of plant techni-cians employed by Western Union in all divisions in-creased afterWestern Union purchased and expanded theTWX system, but that the number decreased between Sep-tember 1972 and September 1973-despite continued ex-pansion of TWX-when DSC was performing more of itsown installation and maintenance work with newly hirednonunion technicians The laid-off union technicians hadseniority only divisionwide )D Replacement of Union With Nonunion EmployeesWhen the first four of the new corporations became op-erational (WUC, WURC, and DSC in January, May, andJuly, 1970, and TII in May 1971) and took over the above-describedsegmentsofWestern Union's functions and ac-tivities-without hiring the union employees who had beenperforming the nonconfidential bargaining unit supportwork-there was no immediate interruption in the perfor-mance of the support work by the union employeesWestern Union's headquarters was then in New YorkCityBoth WUC and WURC occupied the same head-quarters, and Western Union's employees performed sup-port work for them In 1971 WUC moved its headquarterstoWestern Union's technology center in Mahwah, NewJersey, and TII began performing much of the supportwork To perform this work for WUC, TII contracted forthe services of some of Western Union's Mahwah employ-ees,whom TII replaced with nonunion employees in 1973when Western Union's headquarters was moved from NewYork to Upper Saddle River, New Jersey, and most ofWestern Union's Mahwah employees were offered employ-ment at the new headquarters WUC's only nonmanagerialnonprofessional employees are classified as confidentialThe headquarters of WURC is still in New York As dis-cussed above, it continued to operate as a department ofWestern Union, and the nonbargaining unit employees re-mained on Western Union's payroll until January 1, 1971(over 7 months after WURC became "operational") Itherefore find that during this period, Western Union con-tinued furnishingWURC the support work it providedother departments at its headquarters, and further findthat,in the absenceof any WURC nonconfidential sup-port personnel,Western Union continued to provide suchsupport work to WURC until 1973 when Western Union'sheadquarters was moved to New Jersey (As an example,Western Union photographer Peter Tague-before he waslaid off in September 1973-did photographic work forWURC at the New York headquarters) Since then, West-ern Union employees have continued to process employeebenefit claims for WURC, as discussed later, but the evi-dence does not disclose who is performing other noncon-fidentialsupport work for WURC WESTERN UNION CORPMuch more bargaining unit work was involved whenDSC and TII were formed Although there was no immedi-ate interruption in Western Union employees' performingthiswork, DSC and TII later began replacing many ofthese union employees with nonunion employeesDSC became "operational" on July 1, 1970, but the ini-tially selected nonbargaining unit employees remained onWestern Union's payroll until approximately January 1,1971Thereafter, betweenMarch 29 and September 15,1971,Western Union signed a series of six agreements(dated back to July 1, 1970, and January 1, 1971, and de-scribed above under "Western Union's `capabilities' pro-vided"), under which Western Union provided DSC with awide range of services by bargaining unit employees Theseservices enabled DSC to take over part of, and expand,Western Union's business of leasing telephone-circuit com-munication terminals, and also to take over part of thebusiness of leasing telegraph-circuit terminals These ser-vices included installation, maintenance, replacement, andshop reconditioning of terminal equipment, training ofDSC customers, modifying DSC equipment to meet spe-cial requirements, providing graphic support and repro-ductions, drafting support, shop service, warehousing, andreceiving and shipping, purchase of terminal equipmentand office supplies and fixtures, and, under the January 1,1971, FAS agreement, a list of 17 administrative services-parts of which beginning May 1, 1971, were furnished byTII, using contracted-forWestern Union bargaining unitemployees, as discussed below Meanwhile, DSC was grad-ually hiring nonunion support personnel, including officeclerical, shop and field technicians, salesmen, etc Thesenonunion employees either replacedWesternUnion'sunion employees (some of whom were subsequently laidoff for lack of work), or were placed in jobs which werecomparable to those in Western Union's bargaining unitand which Western Union's employees would have filled ifWestern Union had continued to develop all of the termi-nal-leasing business under its own nameOn May 1, 1971, when TII became operational, it hired(through transfer) most of Western Union's managerial,engineering, and professional staff at the technology centerinMahwah In fact, all 476 of Western Union's P&EOnonbargaining unit staff (whether located in Mahwah orelsewhere) were transferred en masse to TII This left with-out Western Union supervision the bargaining unit person-nel who were performing not only the support work for theformer P&EO staff at Mahwah and other computer cen-ters, but much of the support work for Western Union'sother personnel at Mahwah and for DSC's Mahwah per-sonnel as well Having no nonconfidential support person-nel of its own, TII signed one contract (the above-men-tioned May 1, 1971, engineering and operating agreement)under which Western Union was to furnish TII a total ofup to 208 bargaining unit "operation and maintenance"personnel, including 25 employees in Mahwah, 26 in Chi-cago, 21 in San Francisco, 22 in Atlanta, 29 in New York,64 in Middletown, and 11 to work on Mailgram and 10 onIISS (plus up to 100 weekend test support personnel atMiddletown) These bargaining unit employees includedcomputer technicians, computer console controllers, inter-cept operators, a storeroom clerk, and a storekeeper (Par29720B of the agreement provided that TII "shall direct, man-age, and schedule such Telegraph personnel in accordancewith and subject to the provisions of the applicable con-tractsbetween Telegraph and its collective bargainingunits ") Under a separate contract (the May 1, 1971, gener-al service agreement), Western Union agreed to furnish TIIwith additional clerical and other personnel at Mahwah(G C Exh 21P shows that these were bargaining unit sec-retaries, shipping and supplies coordinators, telephone op-erators, couriers, office messengers, graphic reproductionclerks, and office machine operators) TII did not offer anyof these (whom TII President Finney testified were 18 innumber) employment either on May 1, 1971, or nearly 2years later, when they and some of the other WesternUnion employees at Mahwah were moved (or offeredtransfers) toWestern Union's new headquarters at UpperSaddle River Instead, TII began hiring nonunion replace-ments (in such classifications as switchboard operator,shipping-receiving clerk, mail clerk, reproduction operator,clerk-typist, and lower-level secretary-G CExh 188)These nonunion replacements provided support work forTII itself, to the remaining Western Union personnel inMahwah (including bargaining unit employees in the com-puter center there), and to employees of DSC and WUC,which had their headquarters also at Western Union'sMahwah technology center In addition, TII had been hir-ing other nonunion support personnel, including clericaland shop employees, to fill jobs comparable to WesternUnion's bargaining unit jobs However, as previously indi-cated, it did not replace the contracted-for bargaining unitcomputer operations personnel with nonunion employeesInstead, after the Union sent its April 17, 1972, letter toWestern Union (seeking information about the intercom-pany contracting, etc), the decision to have TII manage allof the computer facilities for Western Union was reversedA large part of TII's operations staff (including 23 manag-ers, 35 supervisors, 3 engineers, and 26 professionals) wasreturned to Western Union's payroll, and the bargainingunit support personnel continued to work for the same per-sons-but again under the name of Western UnionWhen GA finally became operational in 1973, as thelatest gift service utilizingWestern Union's facilities, West-ern Union provided the R/T personnel at the BridgetonCTB to receive customer orders, but GA hired a smallnumber of nonunion personnel-instead ofWesternUnion's union personnel-to staff the nearby GA servicecenter and office Pursuant to the policy of keeping bar-gaining unit employees on Western Union's payroll, GAhired nonunion employees instead of hiring (or havingtransferred)Western Union bargaining unit computer con-sole controllers or systems operators to be GA computeroperators, or bargaining unit monitors to be supervisingoperators, orWestern Union clerks and operators to beGA's service operators, senior service operators, I/O oper-ator, accounts payable clerks, and payroll clerks (bargain-ing unit level employees)Thus, nonunion employees replaced the union employ-ees who had been performing in the past, and would beperforming now, the bargaining unit support work con-nected with the functions transferred from Western UniontoWUC and the four new subsidiaries 298DECISIONSOF NATIONALLABOR RELATIONS BOARDAt the time of the May 22, 1973, bargaining request, andat the time of the hearing, the total number of WesternUnion bargaining unit employees replaced by nonunionemployees remained relatively small-when compared tothe approximately 10,000 or more employees now remain-ing in the bargaining unit In their brief, the Respondentsestimate that there are "200 or 300 people" involved in thisproceeding The Union estimates over 300, including theactual or so-called "confidential" employees The GeneralCounsel has attached to his brief lists of job descriptioncomparisons, but does not give an estimate of the totalnumber of nonunion bargaining unit level employees hiredE Concealment of Nonunion Plans From UnionThe Respondents successfully concealed their intentionsfrom the Union until after the 1971 negotiations (WesternUnion's 1968 contract with the Union expired on May 31,1971 )As one new corporation after another became operation-al,Western Union's bargaining unit (union) employeescontinued performing the bargaining unit work BeforeMay 1, 1971, Western Union furnished this support workdirectly toWUC, WURC, and DSC through various ver-bal and written agreements On that date, as discussedabove, the same Western Union employees were still per-forming the work, but Western Union contracted to supplythese union employees to TII, which in turn began furnish-ing some of the services, even to Western Union itselfWestern Union was well aware of these maneuvers toprovide bargaining unit work for each of the new compa-nies,while keeping the union employees on WesternUnion's payroll However, it did not reveal this informa-tion to the Union when the 1971 negotiations took place,nor reveal the plans for DSC and TII eventually to replaceWestern Union bargaining unit employees with their ownnonunion employeesDuring the 1971 negotiations, the Union proposed thatthe new companies be covered by the union contract, stat-ing that the Union considered them to be "nothing but aspin-off" from Western Union It is undisputed that theWestern Union spokesman responded, in effect, "You aretalking to the wrong mandon't talk to me," and statedthat the Union would have to talk with someone else AsUnion President Beckstead credibly testified, "they justdidn't want to talk about it," and "gave us a vague outlineof what was involved, but certainly nothing we could baseanything on " Some questions were raised about DSC per-forming some work previously done by Western Union,but as Beckstead credibly testified, the union committee"knew very little about the subsidiary situation " Therewere other issues, such as the modernization program elim-inating bargaining unit work, which caused a strike (fromJune 1 to July 26, 1971), but the subsidiary question wasnot one of the strike issues (A new 2-year contract wassigned, expiring on July 27, 1973 )On April 17, 1972, as it appeared that some nonunionemployees were being hired to perform previously bargain-ing unit work, the Union wrote letters to Western Union,WUC, WURC, DSC, and TII regarding the "corporateproliferation " The letters stated that to some extent, thenew corporations "seem to or may be confining themselvesto executive or policy functions and personnel," or not em-ploying bargaining unit employees performing work doneunder the union contract, "however, some or all of thosecorporations may very well be planning to exceed and evenalready be exceeding such confines," causing an impact on"the compensation, job security and other terms and con-ditions of employment" of Western Union's bargainingunit employees The Union requested certain informationfrom Western Union, including intercompany contracting,and more detailed information from the other companies,to enable the Union "to assure the employees whom theUnion should represent under the law and the Contract ofall of the rights to which they are entitled " Western Unionresponded, supplying theUnion with a considerableamount of information on July 19, 1972 (3 months later),and supplemented the information on January 4 and Feb-ruary 14, 1973 The other corporations resisted furnishingany information, and the Union filed a charge in an earlierproceeding(Western Union Corporation,Case 5-CA-5620)As that charge was being processed, Respondents WUC,WURC, DSC, and TII (represented then and-withGA-at the hearing by the same counsel) finally submittedrequested information-between November 20, 1972, andJanuary 12, 1973Meanwhile, as the Union was attempting to obtain prooffrom the new corporations that they were a joint employerwithWestern Union, the Union began a defensive action,in response to efforts by CWA (which represents WesternUnion's New York Metropolitan Division) to organize em-ployees hired by the subsidiaries On July 19, 1972, theUnion wrote employees of WURC, DSC, and TII that itwas processing an NLRB charge, seeking information "tosubstantiate our claim" that the Union was their certifiedbargaining agent, and stating that although "wewould have preferred securing recognition through dueprocess of law, we are now confronted with intervention"by CWA, and "we now are put into the position of havingto conduct a campaign asking for your support " The let-ters continued "Combine your strength with those 14,000employees of the Telegraph Company nationwide and wecan negotiatea single unitwith ultimate bargaining powerMoreover, since these subsidiaries were derived from[Western Union] Departments which were previously rep-resented by the [Union], we are familar with work contentand the problems confronting you" (Emphasis supplied)WURC, DSC, and TII campaigned against union repre-sentation of their employees, as shown by the respondingunion campaign literature (introduced into evidence by theRespondents)As the campaign progressed, the Unionpromised employees of WURC, DSC, and TII that theycould "obtain their own charter, elect their own officers,establish their own dues rate and establish their own se-mority area," as well as "negotiate their own contractwhich includes wages, benefits and working conditions "(In representing the nationwide Western Union bargainingunit, the Union is divided into separate locals, and hasdifferent rates and seniority areas )On May 22, 1973, the Union wrote a joint letter toWestern Union and each of the new companies (WUC,WURC, DSC, and TII), pointing out that a complaint and WESTERN UNION CORPnotice of hearing, issued in the earlier case (5-CA-5620),had alleged that they were "a single integrated enterpriseand/or a single employer " The letter requested recogni-tion,which was denied on June 5, 1973-by WesternUnion in one letter and by the other Respondents (throughtheir counsel) in another letter-asserting that each of thenew companies was "separate and distinct" from WesternUnion The refusal-to-bargain charge was filed herein onMay 31, 1973, and amended on January 30, 1974, to in-clude GA which was added on January 23, 1974, to theUnion's request for recognitionMeanwhile,WesternUnion and the Union signed a 3-year agreement, expiringJuly 27, 1976 (On July 19, 1973, IBEW Local 3 filed apetition in Case 22-RC-5819, seeking to represent DSC's35 Mahwah technicians, field technicians, shop specialists,specialists, and trainees, whom the Union claims are in-cluded in the Western Union bargaining unit That repre-sentation case is being held in abeyance, pending the dis-position of this proceeding)The Respondents contend (1) that the Union, havingmade and dropped its demand in the 1971 negotiations forrecognition as to the subsidiaries, has " imphedly waived"the right to represent subsidiary employees through the ex-isting bargaining unit, and (2) that by engaging in the orga-nizing campaign, the Union "made apparent its under-standing" that the bargaining unit included only employeesofWestern Union I find it clear, however, that WesternUnion's concealment of the facts from the Union in 1971precluded any such implied waiver, and that as quotedabove, the Union specifically informed the subsidiaries'employees of its claim that the employees already wererepresented by the Union as their certified bargainingagentI note that in some of its campaign literature the Unionwas endeavoring to organize also the professional (nonbar-gaining unit) employees, whose numbers had increasedduring Western Union's modernization program while thenumber of bargaining unit employees was decreasingMany of the professional employees had been transferredtoWUC and the new subsidiaries However, in view oftheir exclusion from the bargaining unit, their representa-tion is not involved in the proceedingF Future FragmentationWhen the "corporate restructuring" began in 1969,Western Union issued its September 19, 1969, proxy state-ment, listing many of its non-FCC-regulated as well as itsFCC-regulated services and systems It did not proposeseparating all the nonregulated services at once, but indi-cated that "if and when developments make it advisable,certain non-regulated services and activities" would be fur-nished by separate WUC subsidiariesOne holding company and four new subsidiaries wereincorporated by 1971 Since then, while this case and theearlier case (seeking information about the intercompanyconnections) have been in litigation, no additional subsid-iaries have been formed from the Western Union structure(However, there had been a continuing transfer of WesternUnion nonbargaining employees and management to thenew companies, as already shown)299The Respondents did not reveal at the hearing whichadditional functions they may be planning to transfer fromWestern Union in the future, or whether Western Union orWUC is planning to permit DSC to take over part or all ofWestern Union's business of leasing TWX and Telex ter-minalsG Contentions of the PartiesThe parties have filed extensive briefs, giving their ver-sions of the facts, and arguing the case from their views ofwhat has happened Although citing many cases, the par-ties have not found any direct precedent for deciding thisunique caseThe General Counsel, denying that this is an accretionor successorship situation, contends that the facts clearlyindicate that the business operations of these new corpo-rate entities are nothing more than various segments ofWestern Union's pre-1969 business, that WUC took overWesternUnion's high levelmanagement operations,WURC its real estate operations, DSC its terminal installa-tion and maintenance, TII its planning and engineeringoperations, and GA its gift-by-wire operations, and thatWestern Union "either directly or through its former man-agement team as embodied in the parent corporation isinvolved in every conceivable manner in the operation ofthe new subsidiary corporationsThe only indepen-dence that these new corporation subsidiaries will ever en-joy is the freedom from a collective-bargaining obligationto their employees if Respondent succeeds in the instantcase " The General Counsel contends that after the "cor-porate reorganization, we are leftwith nothing morethanWestern Unionunder a variety of corporatenames," and "an integrated and interrelated enterprise"operating as a "single employer" He insists that all theelements of "common ownership, common management,actual control of the subsidiaries' operations by the parentcompany and centralized control over labor relations" arepresent here in "even greater degree" than inRoyal Type-writer Company, a Division of Litton Business Systems, Inc,209 NLRB 1006 (1974), in which the Board found a singleemployer in a conglomerate-type corporate arrangementThe Union contends that it is of fundamental impor-tance in this case that none of the new companies camefrom outside the Western Union family "This is not a caseof a holding company conglomerate acquiring new corpo-rations which had previously had independent existencesTo the contrary, from the start this was an integrated andunitary enterprise " The Union emphasizes that it "seeksno more than the restoration of what has been taken fromitIt seeks no accretions It is strictly on the defensiveagainst Respondents' invasions which have resulted in thedecretion of its unit " The Union contends that all the jobsemployed by the new companies "reflect loss of jobs to theappropriatebargainingunit,"which is virtually na-tionwide, consisting of over 560 job titles and descriptions,in a continually changing industry "All the work which isnow being performed" by WUC and the four new subsid-iaries "was formerly performed" by Western UnionThe Respondents, on the other hand, contend that 300DECISIONS OF NATIONAL LABOR RELATIONS BOARD"While it is true that each of these new enterprises has hadsome kind of nexus" with Western Union, the traditionalbargaining unit has remained intact, "and no bargaining-unit employees has been deprived of Telegraph work orrepresentation" by the Union "by virtue of corporate re-structuringExcept in isolated instances,the production,maintenance, and clerical employees of the new companieshave been `off the street' hues " Thus, the Respondentscontend, the Union "is not in fact there seeking continuingrepresentation rights respecting employees it has historical-ly represented, rather, it seeks by these proceedings to ex-pand its existing bargaining unit by adding 200 or 300 peo-plewhom it has never before represented-withoutaffording them the opportunity for self-determination "The Respondents concede that this case "is factually dis-tinguishable from the typical case giving rise to an accre-tion," and states that the doctrine of successorship "wouldrequire radical transformation" to be applicable They con-tend that of the four key elements ("interrelation of opera-tions,centralizedcontrolof labor relations, common man-agement, and common ownership or financial control") forfinding a "single integrated enterprise," only the element ofcommon ownership is present in this case However theyalso argue that even if Western Union, WUC, and the fournew subsidiaries do operate as a single integrated enter-prise, the newly hired outside employees should not be in-cluded in the Western Union bargaining unit, citingFrankN Smith Associates and Keuba Construction Corporation,194 NLRB 212 (1971),Gerace Construction, Inc and HelgerConstruction Company, Inc,193NLRB 645 (1971), andPeter Kiewit Sons' Co and South Prairie Construction Co,206 NLRB 562(1973)The facts in those three cases (ineach of which the Board found that separate union andnonunion companies in the construction industry were nota single employer) are clearly inapplicable The Respon-dents further contend that there would be difficulties infitting the new companies' "specialized employee groups"into the overallWesternUnion collective-bargainingagreement (despite the fact that the same or similar jobshave long been included in the bargaining unit), and thatthe FCC requires separate operating personnel for an affili-ated data-processing entity (although none of the four newsubsidiaries involved in this proceeding is such a separatedata-processing entity) They contend that "The new sub-sidiary corporations are not merely devices for the doing ofthe same or similar activities under new names, rather,they are the only means by which new and different activi-ties canbe undertaken "H Single Integrated Enterprise1In generalThe record, including the thousands of pages of exhibits,is replete with evidence that although Western Union de-cided in 1969 to transfer some of its nonregulated func-tions, from time to time, to newly incorporated nonunioncompanies, there was no intention to relinquish the centralcontrol over the entire business The long-term goal was tocreatea single integratedelectronic data communicationssystem, and to have "one nationwide system capable ofaccepting, handling, transmitting, processing and dissemi-nating messages and data," as already mentioned A partof the plan, as revealed by Western Union and WUCBoard Chairman and President McFall in the WUC 1970annual meeting report, was"to put terminals in place toserve the communications needs of our customers andthenoffer data processing or retrieval services as a valuableadd-on "In 1970, three newly formed companies with "WesternUnion" in their titles, became operational The first wasWUC (Western Union Corporation) which, as a holdingcompany, became Western Union's alter ego for variouscorporate management and executive functions The em-ployees of the other two, WURC (Western Union RealtyCorporation) and DSC (Western Union DataServicesCompany, Inc), remained on Western Union's own pay-roll for several months after they became operationalWURC took over Western Union's realty department, andDSC took over part of Western Union's function of putting"terminals in place " As discussed below, their operationswere under the tight control of Western Union and/orWUC, as were the operations of TII (which was first incor-porated under the name, Western Union TeleprocessingCompany, Inc), to whom Western Union transferred alarge portion of its engineering and professional staff thefollowing year The remaining new subsidiary, GA, wasformed to provide the latest of Western Union's instant-gift services (Outside firms, not involved in this proceed-ing,were acquired to provide data processing to the pub-lic-supplementing the data processing offered by WesternUnion in its hybrid-services Sicom and Info-Com )2 Common ownership and financial controlWUC, found above to be Western Union's alter ego forcertain corporatemanagement and executive functions,was formed as a holding company with 100 percent ofWestern Union's common stock as its soleassetsWesternUnion became its first subsidiary on January 30, 1970WURC, DSC, TII, and GA were incorporated by WUC in1970 and 1971, and are admittedly wholly owned subsid-iariesThus technically,Western Union-the large communi-cations company with assets of over a billion dollars andannual revenues approaching a half billion dollars-is asubsidiary of the WUC holding company which, with itssmall corporate management and executive staff, owns allthe stock of the four new companies(as well as interests inacquired firms which are not involved in this proceeding)As a matter of perspective, by the end of 1972 (about 6months before the original charge was filed herein), the"subsidiary"Western Union still accounted for practicallyall (about 97 percent) of the consolidated revenues of theentire operationThe WUC 1972annual report mentioned"the formation of subsidiaries from [Western Union's] in-ternal resources" (referringtoDSC's "data-terminal leas-ing," TII's "information system designand engineering,"and WURC's "real estate") and "the acquisition of promis-ing companies " The report then stated that these nonregu-lated activities represented about3 percentof "consolidat-ed revenues for 1972 " WESTERN UNION CORPIn addition to this common ownership of WesternUnion, WUC, and the four new subsidiaries, the evidenceshows a great degree of central control over financesAs reported in the above-mentioned 1972 annual report,WUC has been able to complement Western Union's "ef-forts in attracting new flows of outside capital" which, over"the past several yearshas meant an average of $100million a year " Through the sale of debentures and com-mon stock, WUC raised substantial amounts to assistWestern Union in purchasing TWX, paying for the Westardomestic communications satellite system, and prepayingWestern Union's bank loans By September 30, 1973,WUC had made capital contributions to Western Union inthe total amount of $197,990,000, and had lent WesternUnion the outstanding amount of $46,490,000 on a short-term note (G C Exh 226 )The control over the financing of the four new whollyowned subsidiaries was substantially as complete as itwould have been if they were technically operating as de-partments or segments of Western UnionConcerningWURC, the evidence shows that WesternUnion and WUC arranged, for example, that WesternUnion's undeveloped property for a headquarters at UpperSaddle River to be sold to WUC, which conveyed it toWURC Thereupon, WUC President McFall (who wasalso board chairman of both Western Union and WUC)negotiated in WUC's name, and delivered to WURC, con-struction agreements for "a building and improvementssatisfactory" toWUC and Western Union Then, WURCobtained a construction loan and a 25-year $14 millionmortgage loan, based on a long-term lease to WUC and asublease to Western Union (G C Exh 36, 119-121) Thefinancing of WURC's many other real estate transactionsis arranged, guaranteed, or under the tight control of WUCand/or Western UnionWUC provided for all the initial financing of the nextthreewholly owned subsidiaries, DSC, TII, and GA,through purchase of stock, direct or guaranteed loans,guaranty of obligations, or capital contributionsAt thetime of the hearing, WUC was guaranteeing about 90 per-cent of all the obligations of the two larger subsidiaries,DSC and TII, and over 71 percent of the less successfulGA3Common managementTwo top officials of WUC (Western Union's alter egofor certain corporate and executive functions) are the chiefexecutive officers of the four new subsidiaries,WURC,DSC, TII, and GA They are Russell McFall (board chair-man and president of WUC, as well as board chairman ofWestern Union) and Charles Johnston (executive vice pres-ident of WUC and former vice president and comptrollerofWestern Union)McFall himself (who, as indicated in the Union's brief,"is plainly the dominant personality in the centralized con-trol" exercised over the entire operation) is board chairmanof the two larger of the new subsidiaries, DSC and TII, andalso a director of WURC and GA Johnston is board chair-man of WURC and GA301Inasmuch as the four new subsidiaries are wholly ownedby WUC, their respective boards of directors are elected bytheWUC directors-6 (out of 10) of whom (including Mc-Fall), along with Johnston,WUC Vice President/Secre-tary-General Counsel John Evans, and Western UnionPresident Earl Hilburn, constitute Western Union's entireboard of directors Thus, officers and directors of WesternUnion and WUC elected the WURC, DSC, TII, and GAdirectors, virtually all of whom have been officers and/ordirectors of Western Union and/or WUC These directorsof the subsidiaries have in turn appointed the new subsid-iaries' officers,most of whom are former Western Unionand/or WUC personnelThe tight control which Western Union and/or WUCexercises over these subsidiaries is shown by a WUC docu-ment (G C Exh 189), issued over the signature of WUCExecutive Vice President Gerald Hoyt on May 1, 1971 (theday TII became operational, and when 476 persons weretransferred en masse to TII from Western Union) Thedocument states that the TII president (Robert Finney) "isthe principal representative of the shareowner," WUC, "inthemanagement of the business," but lists "reservationsand directions " These include (a) that TII has a "previous-ly approved business plan, and previously approved annualcapital, expense and income budgets", (b) that the ap-pointment and compensation of TII officers "must haveprior approval of the Executive Vice President of WUC",(c) that the"Hiring and compensation of all other employees[emphasis supplied] is to be in accordance with a planwhich is one part of the previously approved businessplan", (d) that "All financing, borrowing or investments"and the "purchase or sale of real property or equipmentnot specifically approved in the annual budget" shall re-quire the "prior approval of the Executive Vice PresidentofWUC and the Vice President of Finance of WUC [thenCharles Johnston]", and that the TII president "will in-form the appropriate officers" of WUC "on all matters inaddition to the above which in his opinion are of sufficientimportance to warrant their attention "A similarly tight control over the operations of DSC wasdocumented in a somewhat different form about 6 monthsearlierOn November 11, 1970 (about 5 months after DSCbecame "operational"), at a DSC board of directors meet-ing-which was chaired by DSC Board Chairman McFall(also board chairman of Western Union and WUC)-DSCPresident Zakarian reviewed the plans for the "transfer" ofthe DSC employees "from the payroll" of Western UniontoDSC on January 1, 1971, and then proposed a similarversion of the WUC "restrictions" in the form of a resolu-tionThe restrictions required the DSC president to havethe approval of an operating budget by the DSC board(composed entirely of Western Union and WUC officersand directors), and prior board approval of a list of itemsThese included the "appointment and compensation of allcorporate officers," and the "Compensation of all otheremployees" substantially (as budgeted) The listed itemsalso required "Prior review and approval by WUC FinanceDepartment and WUC General Counsel" of financingplans involving the issuance of corporate securities, "Priorconcurrence ofWUC Finance Department and WUCGeneral Counsel" for the lease of real property with annual 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDrental exceeding $25,000, and "Concurrence ofWUCTreasurer" for certain investment of fundsWUC's direct control over the budgets of the subsid-iaries is shown by the document entitled "Policy," issuedby Western Union and WUC Board Chairman McFall onApril 27, 1972 (G C Exh 21A) The document refers to therequired approval of the WURC budget "by the Board ofDirectors of WUCat their annual budget review meeting"(Emphasis supplied) The document sets forth real estatepolicy for WUC and its subsidiaries, lists various WURCservices which are "to be used by each subsidiary" inallreal estate matters, and then demonstrates WUC's controlover the subsidiaries' budgets by providing "WUC willprovide these services for all of its subsidiaries andnocharge will be made to the subsidiaries' operating budgetsforthis service " (Emphasis supplied)Other documents in evidence also show the central con-trol exercised by Western Union and/or WUC over thefour new subsidiaries' operations-in addition to the cen-tralized control over labor relations, discussed later Theminutes of WUC's August 25, 1970, board meeting reportthatWUC President McFall had a general discussion ofWUC's "business plan for the rearrangement of its opera-tions among existing subsidiaries and those under consid-eration and study" Later, as previously indicated, DSCPresident Zakarian repeatedly complained that DSC's ter-minal-leasing business was adversely affected by competi-tion from Western Union However, the decision was made(apparently by Western Union and/or WUC) that WesternUnion itselfwould continue leasing the "alternateDAA/TWX terminals " In 1972, shortly after the Unionquestioned the relationship and intercompany contractingamong the various WUC corporations, the boards of bothWestern Union and WUC decided to transfer TII Opera-tionsDivisionGeneralManager Charles Scott back toWestern Union (making him a Western Union vice presi-dent), and, as previously indicated, Scott was thereafterfollowed by his entire 93-person former TII staff, who werelikewise transferred toWestern Union-apparently uponthe decision of Western Union and/or WUC Similar con-trol over the activities of the subsidiaries is shown by WUCPresidentMcFall's statement, in the January 8, 1974,WUC board minutes, "that from time to time employees ofthe Corporation [WUC] have been and will be transferredto various subsidiaries of the Corporation in order to satis-fy special requirements of other subsidiaries and utilize tothe maximum the talents and abilities of the Corporation'semployees " (Extensive transfers among the companies arediscussed later )At one point in his testimony, TII President Finney con-ceded that WUC has "management control" over TII andthe other wholly owned subsidiaries He testified that thiswas the same control which TII in turn exercised over twoofWUC's acquired companiesThe way this control is exercised, in each case Iam chairman of the board of the acquired companiesAnd members of my staff are board members of theacquired companies And we have planning, integra-tion and technical review type functions within the TIIas part of exercising this management controlAll the financial reporting of [the acquired company]to its owner,Western Union Corporation, is donethrough my controller[If it] desires to develop anew system or put in a new site, this requires a techni-cal approval within TIIThe board of directorsof these corporations are elected of course by thestockholders, the sole stockholder being the WesternUnion CorporationThe board of directors elect-ed the chairman and the officers and establish thedelegation of authority involved to the officersItwas "in that sense" that he conceded that WUC exer-cisedmanagement control over TII and the other subsid-iariesHowever, as shown, the control of Western Unionand/or WUC over the four new subsidiaries is more perva-sive4 Central control of labor relations policiesThe evidence shows that directors and officials of West-ern Union and WUC do not simply have potential controlover the labor relations and personnel policies of WURC,DSC, TII, and GA-through the selection of the directorsand officers of each of those new subsidiaries The evi-dence shows that they take an active part in the formula-tion of those policies, through active participation in boardmeetings and otherwiseOne of the mechanics for the exercise of this commoncontrol over labor relations policies is the above-mentionedcontrol by WUC over the budgets of the four subsidiariesAs specifically stated in the May 1, 1971, document issuedby WUC when TII became operational, the hiring andcompensation of all employees, other than officers, mustbe in accordance with a previously approved business plan,which is required along with previously approved annualcapital, expense, and income budgetsWestern Union andWUC Board Chairman McFall's own April 27, 1972, "Pol-icy" statement refers toWUC's "annual budget reviewmeeting "Western Union and WUC made the common decisionthat when each of the new subsidiaries was formed-bytransferringWestern Union personnel and functions toit-only nonbargaimng unit personnel (managers, profes-sionals, and "confidential" employees) would be offeredtransfersWestern Union's bargaining unit employees (rep-resented by the Union) would-at least initially-performthe accompanying support work, but only through contrac-tual arrangementsThe new subsidiaries were not permitted to decide uponsuch matters as fringe benefits for the transferred employ-ees, or to administer the plans themselves The transferredemployees were included in the benefit plans of WesternUnion which, in January 1971, caused WUC to be substi-tuted for Western Union as the named insurer by the insur-ance companiesWUC adopted a separate pension planfor itself and the new subsidiaries, providing similar bene-fitsand giving credit for Western Union service In theabsence of collective bargaining, WUC sought outside ad-vice on future fringe benefits for itself and the new subsid-iaries, and decided upon coverage quite similar to Western WESTERN UNION CORP303Union's, and which included the pooling of experiencewithWestern Union The subsidiaries adopted the recom-mended plans, with certain changes However, as disclosedby the minutes of the March 2, 1972, DSC directors' meet-ing, the plan adopted by DSC "had been reviewed with theEmployees Benefits Committee of Western Union Corpo-ration andwhilenot exactly the same as the planof the parent, it is substantially similar thereto and thevari-ations had been approvedby the [WUC] Benefits Plan Com-mittee " (Emphasis supplied)Not only does WUC "recommend" fringe benefit plansfor the four new subsidiaries and approve variations, butWestern Union plays a significant part in controlling thispart of the labor relations policiesWestern Union pro-vides a centralized claims administration for "WUC andsubsidiary companies" for life, hospital-medical-surgicalbenefits,majormedical expenses, long-term disability,travel accident, insured and self-insured workmen's com-pensation, and statutory nonoccupational disability bene-fitsItprocesses all the claims, for which it charges therespective companies (G C Exh 24 )Under this close control by Western Union and/orWUC over the labor relations and personnel policies,WURC, DSC, TII, and GA-in the absence of collectivebargaining with the Union-have established some newjob titles for the bargaining unit level jobs Pointing outthat TII's job classifications (in G C Exh 11) bear the dateof September 1972 (a date after the charge was filed in theearlier case but before WUC and the new subsidiaries sub-mitted requested information), the Union states in its briefthat the job classifications "were apparently created for thepurpose of providing information in the previous Boardcase " I need not decide whether the different titles weredeliberately adopted to give the impression that the jobsare different from Western Union bargaining unit jobs, be-cause I find that the bargaining unit level work being per-formed by employees of the new companies is virtually thesame as Western Union's bargaining unit work5 Interrelation of operationsThe operations of Western Union and the five other Re-spondents are interrelated to a marked degree They haveinterchanged goods and services in amounts totaling manymillions of dollars, they have interchanged personnel bythe hundreds, they have shared headquarters and usedcommon facilities, they have performed related work andhave dealt with the public as segments of a unified busi-ness, and, apart from the mass of intercompany contract-ing, they have operated much like separate departmentsrather than independent businessesAs previously discussed, there were large scale transfersof functions and non bargaining unit personnel from West-ern Union to the new companies, which had neither thefacilities and "capabilities," nor (because of the nonuniontransfer policy) the union support personnel, to performthe functions Through a variety of oral and written ar-rangements,Western Union provided the facilities, serv-ices, and support personnel In payment therefore, WesternUnion charged the other Respondents the followingamounts between 1970 and 1973 (G C Exh 203)$6,959,709 to WUC, $1,096,730 to WURC, $8,239,533 toDSC, $9,886,728 to TII, and $1,126, 542 to GA Thus,Western Union's total charges to the new companies dur-ing that period were $27,309,242 These charges continueto be extensive, totaling $3,069,119 to the five companies in1973 (Cf G C Exh 24) Meanwhile, WUC was makingcharges to Western Union and the other subsidiaries inamounts totaling also in the millions of dollars, there havebeen large intercompany charges among the new subsid-iaries themselves, and TII's charges to Western Union forthe transferred P&EO work (particularly the TII work ontheMiddletown and Bridgeton computer centers) haveamounted to even larger sums-including an estimated $22million in 1974There has been much interchange of personnel amongthe six Respondents Between 1971 and 1973, there were 44transfers of Western Union personnel to TII (in addition tothe 476 transferred to TII on May 1, 1971, when TII be-came operational), 53 from TII to Western Union (in addi-tion to the 93 transferred to Western Union following thetransfer back of the TII official, Charles Scott), 3 from TIItoDSC, and 5 from TII to WUC (G C Exhs 186-187)Other intercompany transfers have been 83 from WesternUnion to DSC, 2 from Western Union to TII to DSC, 21from DSC to Western Union, and 3 from DSC to TII(G C Exh 165), 27 transfers from Western Union to GA,4 from WUC to GA, I from Til to GA, 5 from GA toWestern Union, I from GA to WUC, and 1 from GA toTII (G C Exhs 197-199), and 24 transfers from WesternUnion to WURC, and 2 transfers back (G C Exh 152)With few exceptions, these transfers involved managers,professionals, and actual or so-called "confidential" em-ployees Because of the nonunion transfer policy, the inter-change of bargaining unit level employees was primarilylimited to special contractual arrangements, as when West-ern Union contracted to provide TII with the services ofhundreds of union employees (As previously mentioned,TII agreed under one intercompany contract with WesternUnion to direct and manage the union employees underthe union agreement, and, under another arrangement,agreed to process first-step grievances of Western Unionemployees at Mahwah)WURC shared Western Union's headquarters in NewYork until Western Union moved its headquarters to Up-per Saddle River in 1973WUC (after it moved its head-quarters from New York) has had its headquarters at theWestern Union technology center in Mahwah, where DSCand TII have their headquarters GA's headquarters hasbeen moved from Mahwah to Western Union's headquar-ters in Upper Saddle RiverAt Mahwah, where employees of Western Union, WUC,DSC, and TII eat in the same cafeteria, there has beencommon use of some supplies and facilities An example isthe computer center in building IWestern Union has twocomputer rooms there, on either side of a communicationroom Western Union operates its Sicom and IISS systemsfrom one of the rooms (the communication room providingthe connections with the outside) TII manages the othercomputer room as a developing laboratory, under contractwith Western Union, and TII has a keypunch and libraryfacilitieswhich, in turn,Western Union also uses under 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontract with TII As credibly testified by Charles Magee,a Western Union (bargaining unit) chief computer techni-cian,Western Union personnel usually work on the "West-ern Union side" and TII personnel on the "TII side," butthey interchange from time to time, and the person calledin on Saturday may work on both sides (However, whentheWestern Union personnel do maintenance work on the"TII side," the development lab, they are technically main-tainingWestern Union equipment, as testified by TII Pres-ident Finney) I note that Magee was one of those who wason Western Union's payroll and doing Western Unioncomputer operations work, but supervised by TII, duringthe period of over a year when the management of thecomputer operations work was performed by TIIThe interrelations of operations at Mahwah in 1971 and1972 is illustrated by the testimony of Jacqueline Aurian-sen, who began working there in late 1971 for DSC as anemployment agency temporary employee At that time,there was a larger staff of Western Union employees atMahwah, but the supervisors had been transferred to TIIIn early 1972, TII Supervisor John Knight offered Aunan-sen a Western Union bargaining unit job, and gave her anapplicationAfter she was hired by Western Union, shewas supervised by TII Supervisor Knight and assigned atdifferent times to work in each of the four buildings at theMahwah center performing mail services for WesternUnion, WUC, DSC, TII, and GAMeanwhile, the five new companies have been perform-ing integral parts ofWestern Union's businessWUC isperforming much of Western Union's corporate manage-ment and executive functions It prepares the elaborateconsolidated annual reports (containing consolidated fi-nancial reports, eliminating the intercompany trans-actions),which are furnished to stockholders to supple-ment Western Union's remaining skeletal reports of itsseparate activities It plays a significant role in raisingfunds for Western UnionWURC, also operating with "Western Union" in its title,likewise constitutes an integral part of Western Union Ithandles the real estate transactions necessary for WesternUnion and the new companies fragmented from it, to haveoffices, operating centers, warehouse, etc in which to dobusinessDSC-which prominently displaysWesternUnion'swell-known "WU" logo with the "Western Union" part ofits name (Western Union Data Services Company, Inc) inits advertisements (R W Exh 39)-is providing an essen-tial part of Western Union's plan of putting terminals inplace and then offering data processing It not only is ex-panding Western Union's telephone-circuit terminal-leas-ing business, but it has taken over parts of WesternUnion's telegraph-circuit businessAs demonstrated in theApril 10, 1972, issue of the Western Union Telegraph Com-pany News (G C 26-A), DSC and Western Union empha-sized their unified operation in selling the new Datacomtelegraph-circuitnetwork to Crown ZellerbachWhereWestern Union provided the transmission service and DSC(instead of Western Union) provided the 120 terminals (tobe maintained by Western Union under contract withDSC), this was reported as "a testimonial to the SingleVendor concept of sales and services "TII, from whose name the words "Western Union" wereremoved before it was activated, advertises as a subsidiaryof "Western Union Corp," or as "Western Union's Tele-processing Industries, Inc," a "Western Union subsid-iary " (R W 36) Since it became operational on May 1,1971, most of its activities have been continuing the formerrole of Western Union's P&EO department, designing andengineering Western Union's modernization program Buteven its long-term goal of providing such services to thepublic is an integral part of Western Union's plans forcreating a single integrated EDC systemFinally GA, whether or not it proves viable, is the latestof many instant-gift services, using Western Union facili-ties (the central telephone bureau in Bridgeton), and utiliz-ing the services of Western Union R/T personnel, who areinstructed to explain, if asked, that GA "is a subsidiary ofWestern Union which has been in the gift businessformany years "Yet, despite the foregoing evidence of interrelation ofoperations, and additional evidence detailed in the priordiscussion of the fragmentation of Western Union, the Re-spondents contend in their brief that "Respondent Compa-nies' Operations Are Not Interrelated", that "While mutu-ally convenient and beneficial relationships do exist amongthe companies, the performance of servicesis alwayscompensated in accordance with the formaihty of writtenagreements", that there has been shown no substantial orsignificant interchangeability among the employees, justtemporary service by employees remaining on Telegraph'spayroll, that the "various occurrenceswhich mightsuperficially resemble inter-corporation transfers are fullyexplained", and that there is "no basis whatsoever forholding that all or any number" of the "other WesternUnion companies" constitute "with Telegraph a single em-ployer "To the contrary, I find that the record is replete withevidence of such interrelation of operationsHaving found that the General Counsel has fully estab-lished an interrelation of operations, centralized control oflabor relations, common management, and common own-ership and financial control, I find that Western Union,WUC, WURC, DSC, TII, and GA are a single integratedenterprise, and that despite the fragmentation of WesternUnion, it and the five new companies constitute a singleemployer for purposes of collective bargainingConcluding FindingsAs Western Union's modernization and computerizationprogram progressed, resulting in a decline in the number ofemployees in the virtually nationwide certified bargainingunit,Western Union began in 1970 transferring some of itsnon-FCC-regulated functions to newly incorporated non-union companies, while continuing to operate the businessas a single integrated enterprise It not only failed to giveprior notice to the Union, but it concealed from the Unionthe plans to operate the new companies on a nonunionbasis until after the 1971 collective-bargaining negotia-tions WESTERN UNION CORPThe fragmentation of Western Union, called "corporaterestructuring," began with the incorporation of four newDelaware corporations, each including "Western Union"in its name They were the holding company, WUC (West-ern Union Corporation), WURC (Western Union RealtyCorporation), DSC (Western Union Data Services Compa-ny, Inc), and a fourth company, first named WesternUnion Teleprocessing Company, Inc On January 30, 1970,Western Union itself became a subsidiary of the holdingCompany, WUC, which had the same 13 directors as West-ern Union, dual officers, and assets consisting solely ofWestern Union's stock Thereafter, the three other Dela-ware corporations were incorporated by WUC, and be-came its wholly owned subsidiariesWURC and DSC be-came operational in May and July 1970, before effortswere made to give an appearance of separation Howeverin 1971, before the mass transfer of Western Union'sP&EO (planning and engineering operation) functions andpersonnel to the fourth new corporation, and before theunion contract negotiations began, some steps were taken"to separate the operations " Some dual offices were elimi-nated in February 1971 (when several WUC and DSC offi-cials resigned their Western Union positions, and the West-ern Union president resigned his WUC position), and thewords "Western Union" were thereafter dropped from thename of the fourth new corporation before it was activatedon May I (It was renamed Teleprocessing Industries, Inc,or TII) Nevertheless, as previously found, Western Union,WUC, the first three new subsidiaries, and another whollyowned subsidiary, GA (GiftAmerica, Inc, which WUC in-corporated in 1971 and which became operational on Sep-tember 1, 1973) continued to be operated as a single inte-grated enterpriseThe method used to enable the first four new corpora-tions to operate on a nonunion basis, without alerting theUnion before the 1971 negotiations, was for the WesternUnion nonbargaining unit personnel to be transferred toeach of the new corporations as "a technical resource,"whileWestern Union provided the necessary facilities,services, and bargaining unit (union) support personnel tocarry on the operationsMany of the intercompany con-tractual arrangements were on a verbal basisWesternUnion did not sign any of the written arrangements untilafter the February 1971 "separation" of the operationsSeveral of the intercompany agreements were dated backfrom about 9 months to over a year, and one (the WesternUnion-DSC January 1971 FAS agreement) provided thatmost of its provisions would terminate nearly 3 monthsbefore it was signed Task orders for Western Union toprovide various services were sometime submitted monthsafter the work was begun The informality of the intercom-pany arrangements is also shown by the fact that "transfer-red" nonbargaining unit personnel remained on WesternUnion's payroll for months after WURC and DSC becameoperational (At the time of the 1973 collective-bargainingnegotiations, after the Union became aware of some ofthese intercompany arrangements and as its members werebeing replaced by nonunion bargaining unit level employ-ees working for the new companies, the Union sought tobargain for the certified, overall unitWestern Union and305the new companies refused, asserting that they were "sepa-rate and distinct" companies )Western Union gave various reasons for the "corporaterestructuring " These stated reasons included the limitedscope of Western Union's New York corporate charter,FCC regulations and restrictions, competitive advantage,and financing flexibilityAnd at the hearing, a further rea-son was given by the TII president, who revealed the desireforTII-by taking over the Western Union P&EOdepartment's work of completing Western Union's hugecomputer centers at Middletown and Bridgeton-to earnsufficient profits on the fees it charged Western Union togive TII the "financial base" for seeking new outside busi-nessApart from the last reason, as previously discussed,the evidence suggests considerable doubt about whethertherewas any necessity for the first four subsidiaries(WURC, DSC, TII, and GA) being established as separatecorporate entities (WURC still acts primarily as WesternUnion's real estate department DSC, with its 14,000 leasedterminals, is partly in competition withWestern Union,which is leasing about 115,000 terminals TII is performingactivities whichWestern Union otherwise would be pursu-ingAnd GA has been offering the latest of WesternUnion's instant-gift services) However, the issue is notwhether the fragmentation of Western Union was neces-sary, or a good business practice The issue is whether theoverall certified bargaining unit has remained intactHaving found from all the evidence that Western Unionand the five new companies are a single integrated enter-prise despite the fragmentation of Western Union, and thatthey constitute a single employer for purposes of collectivebargaining, I find that the certified bargaining unit remainsintact, including employees on the payrolls of WesternUnion, WUC, WURC, DSC, TII, and GAIn making this finding, I have duly considered the Re-spondents' contention that if the "single integrated enter-prise" doctrine is applied herein, "the 200 or 300 employ-ees," who are "off the street" new hires of their respectiveemployers, "will never be able to make their own choice ofbargaining representative " Of course, the free choice ofemployees for or against union representation is of impor-tanceHowever, in this unique case-not involving eitheran accretion or a successorship situation, but instead in-volving a fragmentation of a certified bargaining unit-Ifind that the preservation of the bargaining unit, and therights of the bargaining unit employees whose employmentrights are placed in jeopardy by the unit fragmentation are,in balance, of greater importanceAccordingly I find that Western Union, WUC, WURC,DSC, and TII since June 5, 1973, and also GA since Janu-ary 30, 1974, unlawfully refused to acknowledge and recog-nize the Union as the collective-bargaining representativeof their employees in the certified bargaining unit, in viola-tion of Section 8(a)(5) and (1) of the ActCONCLUSIONS OF LAW1By refusing on and after June 5, 1973, to recognizeand bargain with the Union as the exclusive collective-bar-gaining representative of the employees in the certified bar- 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDgaining unit,Western Union, WUC, WURC, DSC, TII,and GA engaged in unfair labor practices affecting com-merce within the meaning of Section 8(a)(5) and (1) andSection 2(6) and (7) of the Act2 The certified bargaining unit consists of all produc-tion, operations, maintenance, technical, and clerical em-ployees of The Western Union Telegraph Company in thecontinental United States, but excluding all employees inthe New York Metropolitan Division, guards, and profes-sional,managerial, and confidential employees within themeaning of the Act3Western Union, WUC, WURC, DSC, TII, and GAconstitute a single employer for purposes of collective bar-gaining, and their employees are included in the certifiedbargaining unitREMEDYHaving found that the Respondents have engaged in cer-tain unfair labor practices, I find it necessary to order theRespondents to cease and desist therefrom and to take cer-tain affirmative action designed to effectuate the policies ofthe ActThe Union contends that the bargaining order shouldcover not only the new subsidiaries, WURC, DSC, TII andGA, but any such other subsidiary corporations whichWestern Union and WUC may create in the future from adepartment or segment of Western Union However, I finditunnecessary at this time to anticipate a further unlawfulrefusal to bargain[Recommended Order onutted from publication